Exhibit 10.43

 

PURCHASE AND SALE CONTRACT

BETWEEN

ANGELES INCOME PROPERTIES, LTD. II,

a California limited partnership

AS SELLER

AND

LIGHTHOUSE PROPERTY INVESTMENTS, LLC,

a New Jersey limited liability company

AS PURCHASER

DEER CREEK APARTMENTS
305 Deer Creek Drive
Plainsboro, New Jersey 08536


TABLE OF CONTENTS

Page

 

ARTICLE I

DEFINED TERMS

1

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2

 

2.1

Purchase and Sale

2

 

2.2

Purchase Price and Deposit

2

 

2.3

Escrow Provisions Regarding Deposit

3

 

ARTICLE III

FEASIBILITY PERIOD

5

 

3.1

Feasibility Period

5

 

3.2

Expiration of Feasibility Period

5

 

3.3

Conduct of Investigation

6

 

3.4

Purchaser Indemnification

6

 

3.5

Property Materials

7

 

3.6

Property Contracts

9

 

ARTICLE IV

TITLE

11

 

4.1

Title Documents

11

 

4.2

Survey

11

 

4.3

Intentionally Omitted

11

 

4.4

Permitted Exceptions

12

 

4.5

Purchaser’s Rights in Respect of Seller’s Inability to Remove

 

 

 

Title Exceptions

13

 

4.6

Subsequently Disclosed Exceptions

14

 

4.7

Assumed Encumbrances

  15

 

4.8

Purchaser Financing

22

 

4.9

Housing Assistance Program Vouchers

22

 

ARTICLE V

CLOSING

23

 

5.1

Closing Date

23

 

5.2

Seller Closing Deliveries

24

 

5.3

Purchaser Closing Deliveries

26

 

5.4

Closing Prorations and Adjustments

27

 

5.5

Post Closing Adjustments

34

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

34

 

6.1

Seller’s Representations

34

 

6.2

AS-IS

37

 

6.3

Survival of Seller’s Representations

39

 

6.4

Definition of Seller’s Knowledge

40

 

6.5

Representations and Warranties of Purchaser

40

 

ARTICLE VII

OPERATION OF THE PROPERTY

42

 

7.1

Leases and Property Contracts

42

 

7.2

General Operation of Property

43

 

7.3

Liens

43

 

7.4

Tax Appeals

43

 

7.5

Rent Ready Condition

44

 

7.6

Existing Loans

44

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

44

 

8.1

Purchaser’s Conditions to Closing

44

 

8.2

Seller’s Conditions to Closing

46

 

ARTICLE IX

BROKERAGE

48

 

9.1

Indemnity

48

 

9.2

Broker Commission

48

 

ARTICLE X

DEFAULTS AND REMEDIES

49

 

10.1

Purchaser Default

49

 

10.2

Seller Default

50

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

52

 

11.1

Major Damage

52

 

11.2

Minor Damage

52

 

11.3

Closing

52

 

11.4

Repairs

53

 

ARTICLE XII

EMINENT DOMAIN

53

 

12.1

Eminent Domain

53

 

ARTICLE XIII

MISCELLANEOUS

54

 

13.1

Binding Effect of Contract

54

 

13.2

Exhibits and Schedules

54

 

13.3

Assignability

54

 

13.4

Captions

55

 

13.5

Number and Gender of Words

55

 

13.6

Notices

55

 

13.7

Governing Law and Venue

59

 

13.8

Entire Agreement

59

 

13.9

Amendments

59

 

13.10

Severability

59

 

13.11

Multiple Counterparts/Facsimile Signatures

60

 

13.12

Construction

60

 

13.13

Confidentiality

60

 

13.14

Time of the Essence

61

 

13.15

Waiver

61

 

13.16

Attorneys’ Fees

61

 

13.17

Time Zone/Time Periods

61

 

13.18

1031 Exchange

62

 

13.19

No Personal Liability of Officers, Trustees or Directors of

 

 

 

Seller’s Partners

62

 

13.20

No Exclusive Negotiations

62

 

13.21

ADA Disclosure

63

 

13.22

No Recording

63

 

13.23

Relationship of Parties

63

 

13.24

Dispute Resolution

64

 

13.25

AIMCO Marks

65

 

13.26

Intentionally Omitted

65

 

13.27

Survival

65

 

13.28

Multiple Purchasers

65

 

13.29

New Jersey Tax Indemnity

66

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

66

 

14.1

Disclosure

66

 

14.2

Consent Agreement

66

 

 


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A                      Description of Land

Exhibit B                      Form of Deed

Exhibit C                      Form of Bill of Sale

Exhibit D                      Form of General Assignment

Exhibit E                       Form of Lease Assignment

Exhibit F                       Form of Vendor Termination Notice

Exhibit G                      Form of Tenant Notice Letters

Exhibit H                      Lead Paint Disclosure

 

 

SCHEDULES

 

Schedule 1                   Defined Terms

Schedule 2                   List of Excluded Permits

Schedule 3                   Excluded Fixtures and Tangible Personal Property

Schedule 4                   List of Materials

Schedule 5                   Certain Permitted Exceptions

Schedule 6                   Specific AIMCO Provisions

 

 

 


PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 5th
day of August, 2009 (the “Effective Date”), by and between ANGELES INCOME
PROPERTIES, LTD. II, a California limited partnership, having an address at 4582
South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 (“Seller”), and
LIGHTHOUSE PROPERTY INVESTMENTS, LLC, a New Jersey limited liability company,
having a principal address at 2 Executive Drive, Suite 470, Fort Lee, NJ 07024
(“Purchaser”).

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.                 Seller owns the real estate located in Middlesex County, New
Jersey, as more particularly described in Exhibit A attached hereto and made a
part hereof, and the improvements thereon, commonly known as Deer Creek.

B.                 Purchaser desires to purchase, and Seller desires to sell,
such land, improvements and certain associated property, on the terms and
conditions set forth below.


ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1       PURCHASE AND SALE.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.


2.2       PURCHASE PRICE AND DEPOSIT.

  The total purchase price (“Purchase Price”) for the Property shall be an
amount equal to Twenty-Seven Million Eight Hundred Ten Thousand Four Hundred
Fifteen and 00/100 ($27,810,415.00) Dollars, payable by Purchaser, as follows:


2.2.1    WITHIN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS CONTRACT,
PURCHASER SHALL DELIVER TO FIRST AMERICAN TITLE INSURANCE COMPANY OF NEW YORK,
633 THIRD AVENUE, NEW YORK, NEW YORK 10017, ATTENTION: LINDA J. ISAACSON,
TELEPHONE: 212-850-0664, FACSIMILE: 212-331-1467, LISAACSON@FIRSTAM.COM (“ESCROW
AGENT”) AN INITIAL DEPOSIT (THE “INITIAL DEPOSIT”) OF $250,000 BY WIRE TRANSFER
OF IMMEDIATELY AVAILABLE FUNDS (“GOOD FUNDS”).


2.2.2    WITHIN TWO (2) BUSINESS DAYS AFTER THE EXPIRATION OF THE FEASIBILITY
PERIOD, PURCHASER SHALL DELIVER TO ESCROW AGENT AN ADDITIONAL DEPOSIT (THE
“ADDITIONAL DEPOSIT”) OF $250,000 BY WIRE TRANSFER OF GOOD FUNDS.


2.2.3    AT THE CLOSING, SUBJECT TO THE OCCURRENCE OF THE LOAN ASSUMPTION AND
RELEASE, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE IN THE
AMOUNT OF THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE, TOGETHER WITH ALL
ACCRUED BUT UNPAID INTEREST (IF ANY) THEREON, AS OF THE CLOSING DATE (THE “LOAN
BALANCE”).


2.2.4    THE BALANCE OF THE PURCHASE PRICE FOR THE PROPERTY SHALL BE PAID TO AND
RECEIVED BY ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO LATER THAN 3:00 P.M.
ON THE CLOSING DATE.


2.3       ESCROW PROVISIONS REGARDING DEPOSIT.


2.3.1    ESCROW AGENT SHALL HOLD THE DEPOSIT AND MAKE DELIVERY OF THE DEPOSIT TO
THE PARTY ENTITLED THERETO UNDER THE TERMS OF THIS CONTRACT.  ESCROW AGENT SHALL
INVEST THE DEPOSIT IN SUCH SHORT-TERM, HIGH-GRADE SECURITIES, INTEREST-BEARING
BANK ACCOUNTS, MONEY MARKET FUNDS OR ACCOUNTS, BANK CERTIFICATES OF DEPOSIT OR
BANK REPURCHASE CONTRACTS AS ESCROW AGENT, IN ITS DISCRETION, DEEMS SUITABLE,
AND ALL INTEREST AND INCOME THEREON SHALL BECOME PART OF THE DEPOSIT AND SHALL
BE REMITTED TO THE PARTY ENTITLED TO THE DEPOSIT PURSUANT TO THIS CONTRACT.


2.3.2    ESCROW AGENT SHALL HOLD THE DEPOSIT UNTIL THE EARLIER OCCURRENCE OF (I)
THE CLOSING DATE, AT WHICH TIME THE DEPOSIT SHALL BE APPLIED AGAINST THE
PURCHASE PRICE, OR RELEASED TO SELLER PURSUANT TO SECTION 10.1, OR (II) THE DATE
ON WHICH ESCROW AGENT SHALL BE AUTHORIZED TO DISBURSE THE DEPOSIT AS SET FORTH
IN SECTION 2.3.3.  THE TAX IDENTIFICATION NUMBERS OF THE PARTIES SHALL BE
FURNISHED TO ESCROW AGENT UPON REQUEST.


2.3.3    IF PRIOR TO THE CLOSING DATE EITHER PARTY MAKES A WRITTEN DEMAND UPON
ESCROW AGENT FOR PAYMENT OF THE DEPOSIT, ESCROW AGENT SHALL GIVE WRITTEN NOTICE
TO THE OTHER PARTY OF SUCH DEMAND.  IF ESCROW AGENT DOES NOT RECEIVE A WRITTEN
OBJECTION FROM THE OTHER PARTY TO THE PROPOSED PAYMENT WITHIN 5 BUSINESS DAYS
AFTER THE GIVING OF SUCH NOTICE, ESCROW AGENT IS HEREBY AUTHORIZED TO MAKE SUCH
PAYMENT.  IF ESCROW AGENT DOES RECEIVE SUCH WRITTEN OBJECTION WITHIN SUCH
5-BUSINESS DAY PERIOD, ESCROW AGENT SHALL CONTINUE TO HOLD SUCH AMOUNT UNTIL
OTHERWISE DIRECTED BY WRITTEN INSTRUCTIONS FROM THE PARTIES TO THIS CONTRACT OR
A FINAL JUDGMENT OR ARBITRATOR’S DECISION.  HOWEVER, ESCROW AGENT SHALL HAVE THE
RIGHT AT ANY TIME TO DELIVER THE DEPOSIT AND INTEREST THEREON, IF ANY, WITH A
COURT OF COMPETENT JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS LOCATED. 
ESCROW AGENT SHALL GIVE WRITTEN NOTICE OF SUCH DEPOSIT TO SELLER AND PURCHASER. 
UPON SUCH DEPOSIT, ESCROW AGENT SHALL BE RELIEVED AND DISCHARGED OF ALL FURTHER
OBLIGATIONS AND RESPONSIBILITIES HEREUNDER.  ANY RETURN OF THE DEPOSIT TO
PURCHASER PROVIDED FOR IN THIS CONTRACT SHALL BE SUBJECT TO PURCHASER’S
OBLIGATIONS SET FORTH IN SECTION 3.5.2.


2.3.4    THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS A
STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT ESCROW AGENT
SHALL NOT BE DEEMED TO BE THE AGENT OF EITHER OF THE PARTIES FOR ANY ACT OR
OMISSION ON ITS PART UNLESS TAKEN OR SUFFERED IN BAD FAITH IN WILLFUL DISREGARD
OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE.  SELLER AND PURCHASER JOINTLY
AND SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS FROM AND AGAINST
ALL COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY’S FEES, INCURRED
IN CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT’S DUTIES HEREUNDER, EXCEPT
WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY ESCROW AGENT IN BAD
FAITH, IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE ON
THE PART OF THE ESCROW AGENT.


2.3.5    THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED COPY OF THIS
CONTRACT.  ESCROW AGENT SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW AGENT
ATTACHED HERETO WHICH SHALL CONFIRM ESCROW AGENT’S AGREEMENT TO COMPLY WITH THE
TERMS OF SELLER’S CLOSING INSTRUCTION LETTER DELIVERED AT CLOSING AND THE
PROVISIONS OF THIS SECTION 2.3.


2.3.6    ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE TRANSACTION
WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), SHALL FILE ALL NECESSARY INFORMATION, REPORTS,
RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLER, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST ANY
LOSSES RESULTING FROM ESCROW AGENT’S FAILURE TO FILE THE REPORTS ESCROW AGENT IS
REQUIRED TO FILE PURSUANT TO THIS SECTION.


ARTICLE III
FEASIBILITY PERIOD


3.1       FEASIBILITY PERIOD.

  Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including September 4, 2009 (the
“Feasibility Period”), Purchaser, and its agents, contractors, engineers,
surveyors, attorneys, and employees (collectively, “Consultants”) shall, at no
cost or expense to Seller, have the right from time to time to enter onto the
Property to conduct and make any and all customary studies, tests, examinations,
inquiries, inspections and investigations of or concerning the Property, review
the Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser’s
intended use thereof (collectively, the “Inspections”).


3.2       EXPIRATION OF FEASIBILITY PERIOD.

  If any of the matters in Section 3.1 or any other title or survey matters are
unsatisfactory to Purchaser for any reason, or for no reason whatsoever, in
Purchaser’s sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract by giving written notice to that effect to Seller and
Escrow Agent no later than 5:00 p.m. on or before the date of expiration of the
Feasibility Period.  If Purchaser provides such notice, this Contract shall
terminate and be of no further force and effect subject to and except for the
Survival Provisions, and Escrow Agent shall return the Initial Deposit to
Purchaser.  If Purchaser fails to provide Seller with written notice of
termination prior to the expiration of the Feasibility Period, Purchaser’s right
to terminate under this Section 3.2 shall be permanently waived and this
Contract shall remain in full force and effect, the Deposit shall be
non-refundable, and Purchaser’s obligation to purchase the Property shall be
conditional only as provided in Section 8.1.


3.3       CONDUCT OF INVESTIGATION.

  Purchaser shall not permit any mechanics’ or materialmen’s liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advance notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
Inspections, and all equipment, materials and substances generated, used or
brought onto the Property pose no material threat to the safety of persons,
property or the environment.


3.4       PURCHASER INDEMNIFICATION.


3.4.1    PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF REQUESTED BY SELLER
(IN SELLER’S SOLE DISCRETION), DEFEND (WITH COUNSEL APPROVED BY SELLER) SELLER,
TOGETHER WITH SELLER’S AFFILIATES, PARENT AND SUBSIDIARY ENTITIES, SUCCESSORS,
ASSIGNS, PARTNERS, MANAGERS, MEMBERS, EMPLOYEES, OFFICERS, DIRECTORS, TRUSTEES,
SHAREHOLDERS, COUNSEL, REPRESENTATIVES, AGENTS, PROPERTY MANAGER, DESIGNATED
EMPLOYEES, AND AIMCO (COLLECTIVELY, INCLUDING SELLER, “SELLER’S INDEMNIFIED
PARTIES”), FROM AND AGAINST ANY AND ALL DAMAGES, MECHANICS’ LIENS, MATERIALMEN’S
LIENS, LIABILITIES, PENALTIES, INTEREST, LOSSES, DEMANDS, ACTIONS, CAUSES OF
ACTION, CLAIMS, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES,
INCLUDING THE COST OF IN-HOUSE COUNSEL AND APPEALS) (COLLECTIVELY, “LOSSES”)
ARISING FROM OR RELATED TO PURCHASER’S OR ITS CONSULTANTS’ ENTRY ONTO THE
PROPERTY, AND ANY INSPECTIONS OR OTHER ACTS BY PURCHASER OR PURCHASER’S
CONSULTANTS WITH RESPECT TO THE PROPERTY DURING THE FEASIBILITY PERIOD OR
OTHERWISE.


3.4.2    NOTWITHSTANDING ANYTHING IN THIS CONTRACT TO THE CONTRARY, PURCHASER
SHALL NOT BE PERMITTED TO PERFORM ANY INVASIVE TESTS ON THE PROPERTY WITHOUT
SELLER’S PRIOR WRITTEN CONSENT, WHICH CONSENT MAY BE WITHHELD IN SELLER’S SOLE
DISCRETION.  FURTHER, SELLER SHALL HAVE THE RIGHT, WITHOUT LIMITATION, TO
DISAPPROVE ANY AND ALL ENTRIES, SURVEYS, TESTS (INCLUDING, WITHOUT LIMITATION, A
PHASE II ENVIRONMENTAL STUDY OF THE PROPERTY), INVESTIGATIONS AND OTHER MATTERS
THAT IN SELLER’S REASONABLE JUDGMENT COULD RESULT IN ANY INJURY TO THE PROPERTY
OR BREACH OF ANY CONTRACT, OR EXPOSE SELLER TO ANY LOSSES OR VIOLATION OF
APPLICABLE LAW, OR OTHERWISE ADVERSELY AFFECT THE PROPERTY OR SELLER’S INTEREST
THEREIN.  PURCHASER SHALL USE REASONABLE EFFORTS TO MINIMIZE DISRUPTION TO
TENANTS IN CONNECTION WITH PURCHASER’S OR ITS CONSULTANTS’ ACTIVITIES PURSUANT
TO THIS SECTION.  NO CONSENT BY SELLER TO ANY SUCH ACTIVITY SHALL BE DEEMED TO
CONSTITUTE A WAIVER BY SELLER OR ASSUMPTION OF LIABILITY OR RISK BY SELLER. 
PURCHASER HEREBY AGREES TO RESTORE, AT PURCHASER’S SOLE COST AND EXPENSE, THE
PROPERTY TO THE SAME CONDITION EXISTING IMMEDIATELY PRIOR TO PURCHASER’S
EXERCISE OF ITS RIGHTS PURSUANT TO THIS ARTICLE III.  PURCHASER AGREES THAT ITS
THIRD PARTY CONSULTANTS SHALL MAINTAIN (A) CASUALTY INSURANCE AND COMMERCIAL
GENERAL LIABILITY INSURANCE WITH COVERAGES OF NOT LESS THAN $1,000,000.00 FOR
INJURY OR DEATH TO ANY ONE PERSON AND $3,000,000.00 FOR INJURY OR DEATH TO MORE
THAN ONE PERSON AND $1,000,000.00 WITH RESPECT TO PROPERTY DAMAGE, AND (B)
WORKER’S COMPENSATION INSURANCE FOR ALL OF THEIR RESPECTIVE EMPLOYEES IN
ACCORDANCE WITH THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED. 
PURCHASER SHALL DELIVER PROOF OF THE INSURANCE COVERAGE REQUIRED PURSUANT TO
THIS SECTION 3.4.2 TO SELLER (IN THE FORM OF A CERTIFICATE OF INSURANCE) PRIOR
TO PURCHASER’S CONSULTANTS’ ENTRY ONTO THE PROPERTY.


3.5       PROPERTY MATERIALS.


3.5.1    WITHIN 5 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT THE
SAME EXIST AND ARE IN SELLER’S POSSESSION OR REASONABLE CONTROL (SUBJECT TO
SECTION 3.5.2) AND HAVE NOT BEEN HERETOFORE PROVIDED BY SELLER TO PURCHASER,
SELLER AGREES TO MAKE THE DOCUMENTS SET FORTH ON SCHEDULE 4 (TOGETHER WITH ANY
OTHER DOCUMENTS OR INFORMATION PROVIDED BY SELLER OR ITS AGENTS TO PURCHASER
WITH RESPECT TO THE PROPERTY, THE “MATERIALS”) AVAILABLE AT THE PROPERTY FOR
REVIEW AND COPYING BY PURCHASER AT PURCHASER’S SOLE COST AND EXPENSE.  IN THE
ALTERNATIVE, AT SELLER’S OPTION AND WITHIN THE FOREGOING TIME PERIOD, SELLER MAY
DELIVER SOME OR ALL OF THE MATERIALS TO PURCHASER, OR MAKE THE SAME AVAILABLE TO
PURCHASER ON A SECURE WEB SITE (PURCHASER AGREES THAT ANY ITEM TO BE DELIVERED
BY SELLER UNDER THIS CONTRACT SHALL BE DEEMED DELIVERED TO THE EXTENT AVAILABLE
TO PURCHASER ON SUCH SECURED WEB SITE).  TO THE EXTENT THAT PURCHASER DETERMINES
THAT ANY OF THE MATERIALS HAVE NOT BEEN MADE AVAILABLE OR DELIVERED TO PURCHASER
PURSUANT TO THIS SECTION 3.5.1, PURCHASER SHALL NOTIFY SELLER AND SELLER SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER THE SAME TO PURCHASER WITHIN 5
BUSINESS DAYS AFTER SUCH NOTIFICATION IS RECEIVED BY SELLER; PROVIDED, HOWEVER,
THAT UNDER NO CIRCUMSTANCES WILL THE FEASIBILITY PERIOD BE EXTENDED AND
PURCHASER’S SOLE REMEDY WILL BE TO TERMINATE THIS CONTRACT PURSUANT TO
SECTION 3.2.  ADDITIONALLY, SELLER SHALL MAKE AVAILABLE TO PURCHASER ADDITIONAL
RENT ROLLS OR RENT ARREARS INFORMATION, AS PURCHASER MAY REASONABLY REQUEST FROM
TIME TO TIME, TO THE EXTENT REASONABLY AVAILABLE TO SELLER.


3.5.2    IN PROVIDING THE MATERIALS TO PURCHASER, OTHER THAN SELLER’S
REPRESENTATIONS, SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS, WRITTEN,
ORAL, STATUTORY, OR IMPLIED, AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE
HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED.  ALL MATERIALS ARE PROVIDED FOR
INFORMATIONAL PURPOSES ONLY AND, TOGETHER WITH ALL THIRD-PARTY REPORTS, SHALL BE
RETURNED BY PURCHASER TO SELLER (OR THE DESTRUCTION THEREOF SHALL BE CERTIFIED
IN WRITING BY PURCHASER TO SELLER) AS A CONDITION TO RETURN OF THE DEPOSIT TO
PURCHASER IF THIS CONTRACT IS TERMINATED FOR ANY REASON.  RECOGNIZING THAT THE
MATERIALS DELIVERED OR MADE AVAILABLE BY SELLER PURSUANT TO THIS CONTRACT MAY
NOT BE COMPLETE OR CONSTITUTE ALL OF SUCH DOCUMENTS WHICH ARE IN SELLER’S
POSSESSION OR CONTROL, BUT ARE THOSE THAT ARE READILY AND REASONABLY AVAILABLE
TO SELLER, PURCHASER SHALL NOT IN ANY WAY BE ENTITLED TO RELY UPON THE
COMPLETENESS OR ACCURACY OF THE MATERIALS AND WILL INSTEAD IN ALL INSTANCES RELY
EXCLUSIVELY ON ITS OWN INSPECTIONS AND CONSULTANTS WITH RESPECT TO ALL MATTERS
WHICH IT DEEMS RELEVANT TO ITS DECISION TO ACQUIRE, OWN AND OPERATE THE
PROPERTY.


3.5.3    IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 4, NO LATER THAN 5
BUSINESS DAYS AFTER THE EFFECTIVE DATE, SELLER SHALL DELIVER TO PURCHASER (OR
OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) THE MOST
RECENT RENT ROLL FOR THE PROPERTY, WHICH RENT ROLL IS THAT WHICH SELLER USES IN
THE ORDINARY COURSE OF OPERATING THE PROPERTY (THE “RENT ROLL”).  SELLER MAKES
NO REPRESENTATIONS OR WARRANTIES REGARDING THE RENT ROLL OTHER THAN THE EXPRESS
REPRESENTATION SET FORTH IN SECTION 6.1.5.


3.5.4    IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 4, NO LATER THAN 5
BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT SAME HAVE NOT BEEN
HERETOFORE PROVIDED BY SELLER TO PURCHASER, SELLER SHALL DELIVER TO PURCHASER
(OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) A
LIST OF ALL CURRENT PROPERTY CONTRACTS (THE “PROPERTY CONTRACTS LIST”).  SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE PROPERTY CONTRACTS LIST
OTHER THAN THE EXPRESS REPRESENTATIONS SET FORTH IN SECTION 6.1.6.


3.6       PROPERTY CONTRACTS.

  On or before September 18, 2009, Purchaser may deliver written notice to
Seller (the “Property Contracts Notice”) specifying any Property Contracts which
Purchaser desires to terminate at the Closing (the “Terminated Contracts”);
provided that (a) the effective date of such termination on or after Closing
shall be subject to the express terms of such Terminated Contracts, (b) if any
such Property Contract cannot by its terms be terminated at Closing, it shall be
assumed by Purchaser and not be a Terminated Contract, and (c) to the extent
that any such Terminated Contract requires payment of a penalty, premium, or
damages, including liquidated damages, for cancellation, Purchaser shall be
solely responsible for the payment of any such cancellation fees, penalties, or
damages, including liquidated damages.  If Purchaser fails to deliver the
Property Contracts Notice on or before September 18, 2009, then there shall be
no Terminated Contracts and Purchaser shall assume all Property Contracts at the
Closing.  If Purchaser delivers the Property Contracts Notice to Seller on or
before September 18, 2009, then simultaneously therewith, Purchaser shall
deliver to Seller a vendor termination notice (in the form attached hereto as
Exhibit F) for each Terminated Contract informing the vendor(s) of the
termination of such Terminated Contract as of the Closing Date (subject to any
delay in the effectiveness of such termination pursuant to the express terms of
each applicable Terminated Contract) (the “Vendor Terminations”).  Seller shall
sign the Vendor Terminations prepared by Purchaser, and deliver them to all
applicable vendors.  To the extent that any Property Contract to be assigned to
Purchaser requires vendor consent, then, prior to the Closing, Purchaser may
attempt to obtain from each applicable vendor a consent (each a “Required
Assignment Consent”) to such assignment.  Purchaser shall indemnify, hold
harmless and, if requested by Seller (in Seller’s sole discretion), defend (with
counsel approved by Seller) Seller’s Indemnified Parties from and against any
and all Losses arising from or related to Purchaser’s failure to obtain any
Required Assignment Consent.


ARTICLE IV
TITLE


4.1       TITLE DOCUMENTS.

  Purchaser acknowledges that, prior to the Effective Date, Purchaser has
received from Escrow Agent a commitment for owner’s title insurance with regard
to the Property and designated by Escrow Agent as file no. 3020-385501NJ11
(“Title Commitment”) to provide an American Land Title Association owner’s title
insurance policy for the Property, using the current policy jacket customarily
provided by the Escrow Agent, in an amount equal to the Purchase Price (the
“Title Policy”), together with copies of all instruments identified as
exceptions therein (together with the Title Commitment, referred to herein as
the “Title Documents”).  Purchaser shall have the right to elect by written
notice to Seller, which written notice shall be received by Seller at least
twenty (20) days prior to the Closing Date, to designate Kensington Vanguard
National Land Services to provide title insurance, along with the Escrow Agent
and on a co-insurance basis in an amount of up to 50% of the Purchase Price for
the purposes of the Title Policy (collectively, the “Co-Insurer”); provided
however that Escrow Agent shall be the lead insurer.  The Escrow Agent and the
Co-Insurer shall herein collectively be called the “Title Insurer.”  Seller
shall be responsible for payment of the base premium for the Title Policy in an
amount not to exceed $57,255.  Purchaser shall be solely responsible for all
other costs relating to the procurement of the Title Commitment, the Title
Policy, and any requested endorsements.


4.2       SURVEY.

  Purchaser may, at its sole cost and expense, order a survey of the Property
either before or after the Effective Date (the “Survey”).


4.3       INTENTIONALLY OMITTED.

 


4.4       PERMITTED EXCEPTIONS.

  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed “Permitted Exceptions”:


4.4.1    (A) ALL MATTERS SET FORTH ON SCHEDULE 5 TO THIS CONTRACT, (B) ANY
MATTERS SHOWN ON THE SURVEY OR AN EXCEPTION FOR ANY MATTERS THAT A SURVEY OF THE
PROPERTY WOULD SHOW, (C) EXCEPT FOR MORTGAGE DOCUMENTS (OTHER THAN THE ASSUMED
ENCUMBRANCES), THE TITLE EXCEPTIONS THAT TITLE INSURER SHALL BE WILLING TO OMIT
AS EXCEPTIONS TO COVERAGE WITH RESPECT TO SUCH TITLE POLICY, AND OMIT AS
EXCEPTIONS TO COVERAGE WITH RESPECT TO ANY LENDER’S MORTGAGE INSURANCE POLICY,
(D) THE STANDARD EXCEPTION REGARDING THE RIGHTS OF PARTIES IN POSSESSION, WHICH
SHALL BE LIMITED TO THOSE PARTIES IN POSSESSION PURSUANT TO THE LEASES, AND (E)
ANY EXCEPTIONS AND MATTERS THAT ARE APPROVED, WAIVED OR DEEMED TO HAVE BEEN
APPROVED OR WAIVED BY PURCHASER UNDER THIS CONTRACT.


4.4.2    THE STANDARD EXCEPTION PERTAINING TO TAXES, WHICH SHALL BE LIMITED TO
TAXES AND ASSESSMENTS PAYABLE IN THE YEAR IN WHICH THE CLOSING OCCURS, FOR WHICH
ADJUSTMENTS ARE MADE, AND SUBSEQUENT TAXES AND ASSESSMENTS;


4.4.3    ALL LEASES EITHER EXISTING AS OF THE EFFECTIVE DATE OR PERMITTED UNDER
THIS CONTRACT;


4.4.4    THE ASSUMED ENCUMBRANCES;


4.4.5    APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND ORDINANCES; AND


4.4.6    ANY DEFECTS IN OR OBJECTIONS TO TITLE TO THE PROPERTY, OR TITLE
EXCEPTIONS OR ENCUMBRANCES, ARISING BY, THROUGH OR UNDER PURCHASER.

Notwithstanding the foregoing, any exception in the Title Policy for unpaid
water/sewer liens shall not be a Permitted Exception.

 


4.5       PURCHASER’S RIGHTS IN RESPECT OF SELLER’S INABILITY TO REMOVE TITLE
EXCEPTIONS.

4.5.1    If Seller shall be unable to cause title to the Property to be subject
only to the Permitted Exceptions, and Purchaser shall not, prior to the Closing
Date, give notice to Seller that Purchaser is willing to waive objection to each
title exception which is not a Permitted Exception and close this transaction
without abatement of the Purchase Price, credit or allowance of any kind or any
claim or right of action against Seller for damages or otherwise, then Seller
shall have the right, at Seller’s sole election, to either (1) take such action
as Seller shall deem advisable to discharge each such title exception which is
not a Permitted Exception or (2) terminate this Contract.  If Seller shall elect
to take action to discharge each such title exception which is not a Permitted
Exception, including pursuant to Section 4.6 below, then Seller shall be
entitled to one or more adjournments of the scheduled Closing Date set forth in
Section 5.1 for a period not to exceed thirty (30) days in the aggregate, and
the Closing shall be adjourned to a date specified by Seller on at least five
(5) Business Days’ notice not beyond such thirty (30) day period.   If, for any
reason whatsoever, excluding willful default, Seller shall not have succeeded in
discharging each such title exception at the expiration of such adjournment(s)
and if Purchaser shall not, prior to the expiration of the last of such
adjournments, give notice to Seller that Purchaser is willing to waive objection
to each such title exception and to close this transaction without abatement of
the Purchase Price, credit or allowance of any kind or any claim or right of
action against Seller for damages or otherwise, then this Contract shall be
deemed to be terminated as of the last date to which the Closing Date was
adjourned by Seller pursuant to this Section 4.5.  No action taken by Seller to
discharge, or attempt to discharge, any purported title exception shall be an
admission that any such purported title exception is not a Permitted Exception. 
If Seller elects to proceed under (2) above, Purchaser shall have the further
right, by notice to be given within three (3) Business Days after Seller elects
to terminate, to cancel such termination, waive the objection, and close title
subject thereto without any adjustment to the Purchase Price. 


4.5.2    SELLER SHALL BE OBLIGATED TO CURE ALL TITLE DEFECTS WHICH CAN BE CURED
SOLELY BY THE PAYMENT OF A LIQUIDATED SUM UP TO AN AGGREGATE SUM OF $525,000
(“LIQUIDATED SUM TITLE EXCEPTIONS”).  IF THE AGGREGATE COST TO CURE SUCH
LIQUIDATED SUM TITLE EXCEPTIONS EXCEEDS $525,000 AND SELLER NOTIFIES PURCHASER
THAT SELLER DOES NOT INTEND TO CURE SUCH LIQUIDATED SUM TITLE EXCEPTIONS (BY
BONDING THE LIEN OR CAUSING THE TITLE INSURER TO OMIT AS AN EXCEPTION TO TITLE
INSURANCE COVERAGE OR OTHERWISE INSURE AGAINST COLLECTION AGAINST THE PROPERTY),
THEN PURCHASER MAY TERMINATE THIS CONTRACT BY WRITTEN NOTICE DELIVERED TO SELLER
WITHIN 7 BUSINESS DAYS AFTER PURCHASER RECEIVES SUCH NOTICE FROM SELLER.  IF
PURCHASER TIMELY SO ELECTS TO TERMINATE THIS CONTRACT, THEN THE DEPOSIT SHALL BE
PROMPTLY RETURNED TO PURCHASER, PURCHASER MAY RECOVER FROM SELLER, AS
PURCHASER’S SOLE REMEDY, ITS DIRECT AND ACTUAL OUT-OF-POCKET EXPENSES AND COSTS
(DOCUMENTED BY PAID INVOICES TO THIRD PARTIES) IN CONNECTION WITH THIS
TRANSACTION, WHICH EXPENSES AND COSTS SHALL NOT EXCEED $50,000 IN THE AGGREGATE
AND THIS CONTRACT SHALL BE OF NO FURTHER FORCE OR EFFECT, EXCEPT FOR THOSE
PROVISIONS WHICH EXPRESSLY SURVIVE TERMINATION OF THIS CONTRACT.


4.6       SUBSEQUENTLY DISCLOSED EXCEPTIONS.

  If at any time after the expiration of the Feasibility Period, any update to
the Title Commitment discloses any additional item that affects title to the
Property which was not disclosed on any version of or update to the Title
Commitment delivered to Purchaser during the Feasibility Period (the “New
Exception”), Purchaser shall have a period of 5 days from the date of its
receipt of such update (the “New Exception Review Period”) to review and notify
Seller in writing of Purchaser’s approval or disapproval of the New Exception. 
If Purchaser disapproves of the New Exception, then Seller may, in Seller’s sole
discretion, notify Purchaser as to whether it is willing to cure (or cause the
Title Insurer to omit as an exception to title insurance coverage or otherwise
insure against collection against the Property) the New Exception.  If Seller
elects to cure the New Exception (or to cause the Title Insurer to omit the New
Exception as an exception to title insurance coverage as permitted hereunder,
then Seller shall be entitled to reasonable adjournments of the Closing Date to
cure the New Exception.  If Seller fails to deliver a notice to Purchaser within
3 days after the expiration of the New Exception Review Period, then Seller
shall be deemed to have elected not to cure the New Exception.  If Purchaser is
dissatisfied with Seller’s response, or lack thereof, then Purchaser may, as its
exclusive remedy elect to either:  (i) terminate this Contract, in which event
the Deposit shall be promptly returned to Purchaser or (ii) waive the New
Exception and proceed with the transactions contemplated by this Contract, in
which event Purchaser shall be deemed to have approved the New Exception.  If
Purchaser fails to notify Seller of its election to terminate this Contract
within 6 days after Seller has notified Purchaser that Seller has elected not to
cure the New Exception, then Purchaser shall be deemed to have elected to
approve and irrevocably waive any objections to the New Exception.


4.7       ASSUMED ENCUMBRANCES.


4.7.1    PURCHASER RECOGNIZES AND AGREES THAT THE PROPERTY IS ENCUMBERED BY
THREE SEPARATE LOANS (THE “LOANS”) MADE TO SELLER BY (A) GMAC COMMERCIAL
MORTGAGE BANK AND SECURED BY AN AMENDED AND RESTATED MULTIFAMILY MORTGAGE,
ASSIGNMENT OF RENTS AND SECURITY AGREEMENT DATED AS OF SEPTEMBER 1, 2005 AND
RECORDED SEPTEMBER 27, 2005 IN MORTGAGE BOOK 10962, PAGE 435 (THE “FIRST
MORTGAGE”) AND EVIDENCED BY THAT CERTAIN AMENDED AND RESTATED MULTIFAMILY NOTE
DATED AS OF SEPTEMBER 1, 2005 IN THE ORIGINAL PRINCIPAL AMOUNT OF $12,321,361.00
(THE “FIRST NOTE”), (B) GMAC COMMERCIAL MORTGAGE BANK AND SECURED BY AN
MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT DATED AS OF
SEPTEMBER 1, 2005 AND RECORDED SEPTEMBER 27, 2005 AS MORTGAGE BOOK 10962, PAGE
511 (THE “SECOND MORTGAGE”) AND EVIDENCED BY THAT CERTAIN MULTIFAMILY NOTE DATED
AS OF SEPTEMBER 1, 2005 IN THE ORIGINAL PRINCIPAL AMOUNT OF $3,800,000.00 (THE
“SECOND NOTE”) AND (C) CAPMARK BANK AND SECURED BY THAT CERTAIN MULTIFAMILY
MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT DATED AS OF AUGUST 31, 2007
AND RECORDED ON SEPTEMBER 14, 2007 AS MORTGAGE BOOK 12611, PAGE 692 (THE “THIRD
MORTGAGE”) AND EVIDENCED BY THAT CERTAIN MULTIFAMILY NOTE DATED AS OF AUGUST 31,
2007 IN THE ORIGINAL PRINCIPAL AMOUNT OF $7,750,000.00 (THE “THIRD NOTE”). 
WITHIN 5 DAYS AFTER THE EFFECTIVE DATE, SELLER AGREES THAT IT WILL MAKE
AVAILABLE TO PURCHASER (IN THE SAME MANNER IN WHICH SELLER IS PERMITTED TO MAKE
THE MATERIALS AVAILABLE TO PURCHASER UNDER SECTION 3.5.1) COPIES OF THE ASSUMED
LOAN DOCUMENTS WHICH ARE IN SELLER’S POSSESSION OR REASONABLE CONTROL (SUBJECT
TO SECTION 3.5.2).


4.7.2    PURCHASER AGREES THAT, AT THE CLOSING, (A) PURCHASER SHALL ASSUME
SELLER’S OBLIGATIONS UNDER THE NOTES AND ALL OF THE OTHER ASSUMED LOAN DOCUMENTS
AND ACCEPT TITLE TO THE PROPERTY SUBJECT TO THE ASSUMED ENCUMBRANCES, AND (B)
THE LENDERS SHALL RELEASE SELLER, AS WELL AS ANY GUARANTORS AND OTHER OBLIGATED
PARTIES UNDER THE ASSUMED LOAN DOCUMENTS, FROM ALL POST-CLOSING OBLIGATIONS
UNDER THE ASSUMED LOAN DOCUMENTS (AND ANY RELATED GUARANTEES OR LETTERS OF
CREDIT), INCLUDING, WITHOUT LIMITATION, ANY OBLIGATION TO MAKE PAYMENTS OF
PRINCIPAL AND INTEREST UNDER THE NOTES (COLLECTIVELY, THE FOREGOING (A) AND (B)
REFERRED TO HEREIN AS THE “LOAN ASSUMPTION AND RELEASE”).

4.7.2.1 PURCHASER ACKNOWLEDGES AND AGREES THAT (A) CERTAIN OF THE PROVISIONS OF
THE ASSUMED LOAN DOCUMENTS MAY HAVE BEEN NEGOTIATED FOR THE EXCLUSIVE BENEFIT OF
SELLER, AIMCO OR THEIR RESPECTIVE AFFILIATES (SUCH PROVISIONS, WHICH ARE
REFERENCED ON SCHEDULE 6 HERETO ARE HEREIN CALLED THE “SPECIFIC AIMCO
PROVISIONS”), AND (B) UNLESS THE LENDERS OTHERWISE AGREE IN EACH LENDER’S SOLE
AND ARBITRARY DISCRETION, PURCHASER WILL NOT BE PERMITTED TO ASSUME THE BENEFIT
OF THE SPECIFIC AIMCO PROVISIONS AND THE SAME SHALL BE OF NO FURTHER FORCE OR
EFFECT FROM AND AFTER THE CLOSING DATE.

4.7.2.2 NOTWITHSTANDING ANYTHING CONTAINED IN THIS CONTRACT TO THE CONTRARY,
PURCHASER SHALL NOT BE OBLIGATED TO ASSUME SELLER’S OBLIGATIONS UNDER THE
ASSUMED ENCUMBRANCES IF, AS A CONDITION TO THE ISSUANCE OF THE LOAN ASSUMPTION
AND RELEASE, (A) LENDERS REQUIRE ANY CHANGE TO THE INTEREST RATE, MATURITY DATE
AND/OR AMORTIZATION PERIOD UNDER ANY OF THE LOANS OR (B) LENDERS REQUIRE ANY
OTHER MATERIAL MODIFICATIONS TO THE TERMS OF THE ASSUMED LOAN DOCUMENTS THAT ARE
NOT ACCEPTABLE TO PURCHASER, OTHER THAN (I) THE DELETION OF ONE OR MORE OF THE
SPECIFIC AIMCO PROVISIONS AS PROVIDED ABOVE, (II) IMPOSING CUSTOMARY ESCROWS FOR
TAXES AND/OR INSURANCE IN MONTHLY AMOUNTS THAT DO NOT EXCEED 1/12TH OF THE
REASONABLY ESTIMATED ANNUAL TAXES AND INSURANCE PREMIUMS FOR THE PROPERTY ((II)
IS HEREIN CALLED THE “REQUIRED LOAN FUND AMOUNTS”) OR (III) STANDARD TYPES OF
MINISTERIAL REQUIREMENTS, SUCH AS PRODUCTION OF TITLE REPORTS.  THE PROVISIONS
OF THIS SECTION 4.7.2.2 SHALL SURVIVE THE CLOSING.


4.7.3    SELLER AND PURCHASER AGREE THAT IF, AS A CONDITION TO THE ISSUANCE OF
THE LOAN ASSUMPTION AND RELEASE, ANY ONE OR MORE OF THE LENDERS REQUIRES A
PARTIAL PREPAYMENT OF THE PRINCIPAL PORTION OF ONE OR MORE OF THE LOANS (THE
AGGREGATE AMOUNT BY WHICH THE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS IS
REQUIRED TO BE PREPAID IS HEREIN CALLED THE “PRINCIPAL PAYDOWN AMOUNT”), THEN
PURCHASER SHALL NOTIFY SELLER OF THE PRINCIPAL PAYDOWN AMOUNT AND THE AGGREGATE
PRINCIPAL BALANCE OF THE LOANS (AFTER GIVING EFFECT TO THE PRINCIPAL PAYDOWN
AMOUNT) THAT LENDER IS WILLING TO ASSIGN AT CLOSING (THE “REDUCED PRINCIPAL
AMOUNT”):

4.7.3.1 IF THE REDUCED PRINCIPAL AMOUNT IS EQUAL TO OR GREATER THAN $20,625,000,
THEN AT CLOSING PURCHASER SHALL PARTIALLY PREPAY THE LOANS IN THE PRINCIPAL
PAYDOWN AMOUNT.

4.7.3.2 IF THE REDUCED PRINCIPAL AMOUNT IS LESS THAN $20,625,000, THEN WITHIN
TEN (10) DAYS AFTER PURCHASER NOTIFIES SELLER OF THE REDUCED PRINCIPAL AMOUNT,
SELLER SHALL NOTIFY PURCHASER AS TO WHETHER OR NOT SELLER AGREES TO PAY THE
PORTION OF THE PRINCIPAL PAYDOWN AMOUNT NECESSARY TO REDUCE THE AGGREGATE
PRINCIPAL BALANCE OF THE LOANS FROM $20,625,000 TO THE REQUIRED REDUCED
PRINCIPAL AMOUNT (“SELLER’S REDUCED PRINCIPAL NOTICE”).  IF SELLER AGREES TO SO
PAY SUCH AMOUNT, THEN AT CLOSING, SELLER SHALL GRANT PURCHASER A CREDIT FOR SUCH
AMOUNT.  IF SELLER DOES NOT AGREE TO SO PAY ANY SUCH AMOUNT, THEN PURCHASER
SHALL DELIVER A WRITTEN NOTICE TO SELLER (“PURCHASER’S REDUCED PRINCIPAL
NOTICE”) WITHIN TEN (10) DAYS OF RECEIPT OF SELLER’S REDUCED PRINCIPAL NOTICE,
WHEREBY PURCHASER SHALL EITHER (A) AGREE TO PAY THE ENTIRE PRINCIPAL PAYDOWN
AMOUNT OR (B) TERMINATE THIS CONTRACT.  IF, IN PURCHASER’S REDUCED PRINCIPAL
NOTICE, PURCHASER AGREES TO ACCEPT THE ASSIGNMENT OF THE LOANS AT THE REDUCED
PRINCIPAL AMOUNT, THEN AT CLOSING PURCHASER SHALL PAY THE ENTIRE PRINCIPAL
PAYDOWN AMOUNT SO REQUIRED BY THE LENDERS.  IF, IN PURCHASER’S REDUCED PRINCIPAL
NOTICE, PURCHASER ELECTS TO TERMINATE THIS CONTRACT, THEN THE DEPOSIT SHALL BE
PROMPTLY RETURNED TO PURCHASER, PURCHASER SHALL BE REIMBURSED FOR ITS DIRECT AND
ACTUAL OUT-OF-POCKET EXPENSES AND COSTS (DOCUMENTED BY INVOICES FROM THIRD
PARTIES) IN CONNECTION WITH THIS TRANSACTION (WHICH REIMBURSEMENT SHALL NOT
EXCEED $50,000 IN AGGREGATE) AND THIS CONTRACT SHALL BE OF NO FURTHER FORCE OR
EFFECT, EXCEPT FOR THE SURVIVAL PROVISIONS.


4.7.4    IF, IN CONNECTION WITH ANY REQUIRED PARTIAL PREPAYMENT OF THE LOANS, A
PREPAYMENT PENALTY OR PREMIUM (INCLUDING ANY YIELD MAINTENANCE PREMIUM) IS DUE
TO ONE OR MORE OF THE LENDER(S) (THE "PREPAYMENT PENALTY"), THEN PURCHASER SHALL
PROMPTLY NOTIFY SELLER OF THE AMOUNT OF THE PREPAYMENT PENALTY. 

4.7.4.1 IF THE PREPAYMENT PENALTY IS EQUAL TO OR LESS THAN $200,000, THEN AT
CLOSING (A) PURCHASER SHALL PAY THE FIRST $100,000 OF THE PREPAYMENT PENALTY
(I.E., $1 TO $100,000) AND (B) SELLER SHALL PAY THE NEXT $100,000 OF THE
PREPAYMENT PENALTY (I.E., $100,001 TO $200,000).  IF NOT OBTAINED BY PURCHASER
IN CONNECTION WITH THE LOAN ASSUMPTION AND RELEASE, THEN SELLER SHALL PROVIDE
PURCHASER WITH SELLER’S GOOD FAITH ESTIMATE OF THE PREPAYMENT PENALTY NOT LATER
THAN FIFTEEN (15) DAYS PRIOR TO THE CLOSING DATE.

4.7.4.2 IF THE PREPAYMENT PENALTY EXCEEDS $200,000, THEN WITHIN TEN (10) DAYS
AFTER PURCHASER NOTIFIES SELLER OF THE AMOUNT OF THE PREPAYMENT PENALTY, SELLER
SHALL NOTIFY PURCHASER AS TO WHETHER OR NOT SELLER AGREES TO PAY THAT PORTION OF
THE PREPAYMENT PENALTY THAT EXCEEDS $200,000 ("SELLER'S PREPAYMENT PENALTY
NOTICE").  IF, IN SELLER'S PREPAYMENT PENALTY NOTICE, SELLER AGREES TO PAY THE
PORTION OF THE PREPAYMENT PENALTY THAT EXCEEDS $200,000, THEN AT CLOSING SELLER
SHALL PAY (IN ADDITION TO THE SUMS PAYABLE BY SELLER UNDER SECTION 4.7.2.2
ABOVE) THE PORTION OF THE PREPAYMENT PENALTY THAT EXCEEDS $200,000.  IF, IN
SELLER'S PREPAYMENT PENALTY NOTICE, SELLER DOES NOT AGREE TO PAY THE PORTION OF
THE PREPAYMENT PENALTY THAT EXCEEDS $200,000, THEN PURCHASER SHALL DELIVER A
WRITTEN NOTICE TO SELLER ("PURCHASER'S PREPAYMENT PENALTY NOTICE") WITHIN 10
DAYS AFTER RECEIPT OF SELLER'S PREPAYMENT PENALTY NOTICE, WHEREBY PURCHASER
SHALL EITHER (A) AGREE TO PAY THAT PORTION OF THE PREPAYMENT PENALTY THAT
EXCEEDS $200,000 OR (B) TERMINATE THIS CONTRACT.   IF, IN PURCHASER'S PREPAYMENT
PENALTY NOTICE, PURCHASER AGREES TO PAY THE PORTION OF THE PREPAYMENT PENALTY
THAT EXCEEDS $200,000, THEN AT CLOSING PURCHASER SHALL PAY (IN ADDITION TO THE
SUMS PAYABLE BY PURCHASER UNDER SECTION 4.7.2.2 ABOVE) THE PORTION OF THE
PREPAYMENT PENALTY THAT EXCEEDS $200,000.  IF, IN PURCHASER'S PREPAYMENT PENALTY
NOTICE, PURCHASER ELECTS TO TERMINATE THIS CONTRACT, THEN THE DEPOSIT SHALL BE
PROMPTLY RETURNED TO PURCHASER AND THIS CONTRACT SHALL BE OF NO FURTHER FORCE OR
EFFECT, EXCEPT FOR THE SURVIVAL PROVISIONS.


4.7.5    PURCHASER FURTHER ACKNOWLEDGES THAT THE ASSUMED LOAN DOCUMENTS REQUIRE
THE SATISFACTION BY PURCHASER OF CERTAIN REQUIREMENTS AS SET FORTH THEREIN TO
ALLOW FOR THE LOAN ASSUMPTION AND RELEASE.  ACCORDINGLY, PURCHASER, AT ITS SOLE
COST AND EXPENSE AND WITHIN 15 DAYS AFTER THE EFFECTIVE DATE (THE “LOAN
ASSUMPTION APPLICATION SUBMITTAL DEADLINE”), SHALL SATISFY THE REQUIREMENTS SET
FORTH IN THE ASSUMED LOAN DOCUMENTS TO ALLOW FOR THE LOAN ASSUMPTION AND
RELEASE, INCLUDING, WITHOUT LIMITATION, SUBMITTING A SUBSTANTIALLY COMPLETE
APPLICATION TO EACH OF THE LENDERS FOR ASSUMPTION OF THE LOANS TOGETHER WITH ALL
DOCUMENTS AND INFORMATION REQUIRED IN CONNECTION THEREWITH (COLLECTIVELY, THE
“LOAN ASSUMPTION APPLICATION”).  PURCHASER AGREES TO NOTIFY SELLER THAT THE LOAN
ASSUMPTION APPLICATION HAS BEEN SUBMITTED TO LENDERS, PROMPTLY AFTER SUCH
SUBMISSION.  PURCHASER ACKNOWLEDGES AND AGREES THAT PURCHASER IS SOLELY
RESPONSIBLE FOR THE PREPARATION AND SUBMITTAL OF THE LOAN ASSUMPTION
APPLICATION, INCLUDING THE COLLECTION OF ALL MATERIALS, DOCUMENTS, CERTIFICATES,
FINANCIALS, SIGNATURES, AND OTHER ITEMS REQUIRED TO BE SUBMITTED TO LENDERS IN
CONNECTION WITH THE LOAN ASSUMPTION APPLICATION, EXCEPT THAT, UPON PURCHASER’S
OR LENDERS’ REQUEST TO SELLER, WHICH REQUEST SHALL SPECIFY WHICH
PROPERTY-RELATED DOCUMENTS ARE TO BE DELIVERED TO LENDERS BY SELLER, SELLER
SHALL DELIVER ANY PROPERTY-RELATED DOCUMENTS TO LENDERS, TO THE EXTENT (A) NOT
PREVIOUSLY DELIVERED TO PURCHASER, (B) THAT THE SAME EXIST AND (C) SUCH
PROPERTY-RELATED DOCUMENTS ARE IN SELLER’S POSSESSION OR REASONABLE CONTROL.


4.7.6    PURCHASER SHALL COMPLY WITH EACH LENDER’S ASSUMPTION GUIDELINES IN
CONNECTION WITH THE LOAN ASSUMPTION AND RELEASE AND, IF REQUIRED BY SUCH LENDER,
PURCHASER SHALL CAUSE SUCH OTHER PERSON OR ENTITY REASONABLY ACCEPTABLE TO SUCH
LENDER, TO EXECUTE AND DELIVER A CUSTOMARY “NON-RECOURSE CARVE-OUT” GUARANTY AND
CUSTOMARY ENVIRONMENTAL INDEMNITY, IN SUBSTANTIALLY THE SAME FORM AS THE
EXISTING “NON-RECOURSE CARVE-OUT” GUARANTY AND ENVIRONMENTAL INDEMNITY
(EXCLUDING THE SPECIFIC AIMCO PROVISIONS), IN FAVOR OF LENDERS.  PURCHASER SHALL
BE RESPONSIBLE AT ITS SOLE COST AND EXPENSE FOR CORRECTING AND RE-SUBMITTING ANY
DEFICIENCIES NOTED BY LENDERS IN CONNECTION WITH THE LOAN ASSUMPTION APPLICATION
WITHIN A REASONABLE AMOUNT OF TIME AFTER NOTIFICATION FROM A LENDER OF SUCH
DEFICIENCY.  PURCHASER ALSO SHALL PROVIDE SELLER WITH A COPY OF ANY
CORRESPONDENCE FROM A LENDER WITH RESPECT TO THE LOAN ASSUMPTION APPLICATION NO
LATER THAN 3 BUSINESS DAYS AFTER RECEIPT OF SUCH CORRESPONDENCE FROM SUCH
LENDER.


4.7.7    PURCHASER SHALL PAY ALL FEES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL SERVICING FEES AND CHARGES, TITLE FEES, ENDORSEMENT FEES, AND
OTHER FEES TO RELEASE SELLER OF ALL LIABILITY UNDER THE LOANS) IMPOSED OR
CHARGED BY ANY OF THE LENDERS OR THEIR COUNSEL (SUCH FEES AND EXPENSES
COLLECTIVELY BEING REFERRED TO AS THE “LENDER FEES”), IN CONNECTION WITH THE
LOAN ASSUMPTION APPLICATION AND THE LOAN ASSUMPTION AND RELEASE, EXCEPT FOR THE
ASSUMPTION FEES UP TO 1% OF THE AMOUNT OF THE LOANS, WHICH WILL BE PAID BY
SELLER ON BEHALF OF PURCHASER.  IF THE LENDER FEES EXCEED $59,000 (EXCLUDING THE
1% ASSUMPTION FEE BEING PAID BY SELLER), AND SELLER DOES NOT AGREE TO PAY THE
EXCESS, THEN PURCHASER SHALL HAVE THE RIGHT TO TERMINATE THIS CONTRACT.  IN THE
EVENT OF SUCH TERMINATION, THE DEPOSIT SHALL BE PROMPTLY RETURNED TO PURCHASER
AND THIS CONTRACT SHALL BE OF NO FURTHER FORCE OR EFFECT, EXCEPT FOR THOSE
PROVISIONS WHICH EXPRESSLY SURVIVE TERMINATION OF THIS CONTRACT.


4.7.8    SELLER SHALL ASSIGN ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO ALL
RESERVES, IMPOUNDS AND OTHER ACCOUNTS HELD BY LENDERS IN CONNECTION WITH THE
LOANS, AND AT CLOSING, PURCHASER SHALL PAY TO SELLER AN AMOUNT EQUAL TO THE
BALANCE OF SUCH RESERVES, IMPOUNDS AND ACCOUNTS SO ASSIGNED.


4.7.9    PURCHASER AGREES PROMPTLY TO DELIVER TO EACH LENDER ALL DOCUMENTS AND
INFORMATION REQUIRED BY THE ASSUMED LOAN DOCUMENTS, AND SUCH OTHER INFORMATION
OR DOCUMENTATION AS A LENDER REASONABLY MAY REQUEST, INCLUDING, WITHOUT
LIMITATION, FINANCIAL STATEMENTS, INCOME TAX RETURNS AND OTHER FINANCIAL
INFORMATION FOR PURCHASER AND ANY REQUIRED GUARANTOR.  SELLER AGREES THAT IT
WILL COOPERATE WITH PURCHASER AND LENDERS, AT NO COST OR EXPENSE TO SELLER, IN
CONNECTION WITH PURCHASER’S APPLICATION TO EACH LENDER FOR APPROVAL OF THE LOAN
ASSUMPTION AND RELEASE, INCLUDING, UPON PURCHASER’S OR LENDERS’ SPECIFIC REQUEST
THEREFOR TO SELLER, DELIVERING ANY PROPERTY-RELATED DOCUMENTS TO LENDERS, TO THE
EXTENT (A) NOT PREVIOUSLY DELIVERED TO PURCHASER, (B) THAT SUCH PROPERTY-RELATED
DOCUMENTS EXIST AND (C) THAT SUCH PROPERTY-RELATED DOCUMENTS ARE IN SELLER’S
POSSESSION OR REASONABLE CONTROL.


4.7.10  IF REQUIRED BY A LENDER, PURCHASER SHALL PROMPTLY ORDER A PHASE I
ENVIRONMENTAL STUDY AND/OR A PROPERTY CONDITION ASSESSMENT REPORT (PREPARED BY
AN ENVIRONMENTAL ENGINEER/ENGINEERING COMPANY REASONABLY ACCEPTABLE TO THE
LENDER REQUIRING SUCH STUDY OR REPORT), AND COVENANTS THAT SUCH PHASE I
ENVIRONMENTAL STUDY AND PROPERTY CONDITION ASSESSMENT REPORT SHALL BE DELIVERED
TO SELLER AND LENDERS PRIOR TO THE CLOSING DATE.


4.8       PURCHASER FINANCING .

  Except as otherwise provided in Section 4.7 above with respect to the Loan
Assumption and Release, Purchaser assumes full responsibility to obtain the
funds required for settlement, and Purchaser’s acquisition of such funds shall
not be a contingency to the Closing.


4.9       HOUSING ASSISTANCE PROGRAM VOUCHERS.

4.1.1.1.1                      PURCHASER ACKNOWLEDGES THAT THE HAP VOUCHER
CONTRACT(S) REQUIRE(S) THE SATISFACTION BY PURCHASER OF CERTAIN REQUIREMENTS AS
SET FORTH THEREIN AND ESTABLISHED BY THE HOUSING AUTHORITY TO ALLOW FOR THE HAP
VOUCHER ASSUMPTION. PURCHASER AGREES THAT, AT THE CLOSING, EITHER (A) PURCHASER
SHALL ASSUME ALL OBLIGATIONS UNDER THE HAP VOUCHER CONTRACTS AND ACCEPT TITLE TO
THE PROPERTY SUBJECT TO THE SAME, OR (B) THE EXISTING HAP VOUCHER CONTRACTS
SHALL BE TERMINATED, AND PURCHASER SHALL ENTER INTO REPLACEMENT HAP VOUCHER
CONTRACTS WHICH ARE ACCEPTABLE TO THE HOUSING AUTHORITY (COLLECTIVELY, THE
FOREGOING (A) AND (B) REFERRED TO HEREIN AS THE "HAP VOUCHER ASSUMPTION"). 
PURCHASER SHALL INDEMNIFY AND HOLD THE SELLER AND THE SELLER’S INDEMNIFIED
PARTIES HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES, AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) THAT MAY BE INCURRED BY SELLER
AND/OR ANY OF THE SELLER’S INDEMNIFIED PARTIES IN CONNECTION WITH PURCHASER’S
ASSUMPTION OF THE HAP VOUCHER CONTRACTS OR THE FAILURE OF PURCHASER TO ENTER
INTO A REPLACEMENT HAP VOUCHER CONTRACTS AS AFORESAID, OR OTHERWISE ARISING AS A
RESULT OF PURCHASER’S PERFORMANCE OF, OR FAILURE TO PERFORM, UNDER THE HAP
VOUCHER CONTRACTS FROM AND AFTER THE CLOSING DATE.  SELLER SHALL INDEMNIFY AND
HOLD  PURCHASER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES,
AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) ARISING AS A RESULT OF
SELLER’S PERFORMANCE OF, OR FAILURE TO PERFORM, UNDER THE HAP VOUCHER CONTRACTS
PRIOR TO THE CLOSING DATE.  THE TERMS AND PROVISIONS OF THIS SECTION SHALL
SURVIVE THE CLOSING.


ARTICLE V
CLOSING


5.1       CLOSING DATE. 


5.1.1    THE CLOSING SHALL OCCUR ON THE EARLIER TO OCCUR OF (A) THIRTY (30) DAYS
AFTER THE LENDERS’ APPROVAL OF THE LOAN ASSUMPTION AND RELEASE AND (B) OCTOBER
19, 2009 (THE “CLOSING DATE”) THROUGH AN ESCROW WITH ESCROW AGENT, WHEREBY
SELLER, PURCHASER AND THEIR ATTORNEYS NEED NOT BE PHYSICALLY PRESENT AT THE
CLOSING AND MAY DELIVER DOCUMENTS BY OVERNIGHT AIR COURIER OR OTHER MEANS.


5.1.2    IF PURCHASER OBTAINS THE LENDERS’ APPROVAL OF THE LOAN ASSUMPTION AND
RELEASE ON OR AFTER SEPTEMBER 21, 2009 BUT BEFORE OCTOBER 19, 2009, THEN THE
CLOSING DATE SHALL BE EXTENDED TO BE THE DATE WHICH IS THIRTY (30) DAYS AFTER
THE PURCHASER’S RECEIPT OF THE LENDERS’ APPROVAL OF THE LOAN ASSUMPTION AND
RELEASE.


5.1.3    PURCHASER SHALL HAVE THE ONE-TIME RIGHT, BY DELIVERING WRITTEN NOTICE
(“PURCHASER’S ADJOURNMENT NOTICE”) TO SELLER NOT LATER THAN FIVE (5) BUSINESS
DAYS PRIOR TO THE THEN SCHEDULED CLOSING DATE, TO ADJOURN THE CLOSING DATE TO A
BUSINESS DAY NOT LATER THAN THIRTY (30) DAYS AFTER THE THEN SCHEDULED CLOSING
DATE, PROVIDED THAT PURCHASER SHALL, CONCURRENTLY WITH THE DELIVERY OF
PURCHASER’S ADJOURNMENT NOTICE, DELIVER TO ESCROW AGENT AN ADDITIONAL DEPOSIT OF
$136,250 (THE “ADJOURNMENT DEPOSIT”).  THE ADJOURNMENT DEPOSIT SHALL BE DEEMED
PART OF THE DEPOSIT.


5.1.4    IF REQUIRED IN ORDER TO COMPLY WITH THE REQUIREMENTS OF SECTION 8.2.6,
THEN, UPON NOTICE GIVEN TO PURCHASER AT LEAST FIVE (5) BUSINESS DAYS BEFORE THE
THEN SCHEDULED CLOSING DATE, SELLER MAY EXTEND THE CLOSING DATE TO A DATE NOT
LATER THAN THIRTY (30) DAYS FOLLOWING THE CLOSING DATE SPECIFIED IN THE FIRST
SENTENCE OF SECTION 5.1.1 ABOVE.


5.2       SELLER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date, Seller shall deliver
to Escrow Agent, each of the following items:


5.2.1    DEED (THE “DEED”) IN THE FORM ATTACHED AS EXHIBIT B TO PURCHASER,
SUBJECT TO THE PERMITTED EXCEPTIONS.


5.2.2    A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C.


5.2.3    A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D (THE “GENERAL
ASSIGNMENT”).


5.2.4    AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE FORM ATTACHED AS
EXHIBIT E (THE “LEASES ASSIGNMENT”).


5.2.5    SELLER’S CLOSING STATEMENT.


5.2.6    A CUSTOMARY TITLE AFFIDAVIT OR AN INDEMNITY FORM REASONABLY ACCEPTABLE
TO SELLER, WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD
PRE-PRINTED EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO
THE TITLE COMMITMENT AND OTHER STANDARD EXCEPTIONS.


5.2.7    A CERTIFICATION OF SELLER’S NON-FOREIGN STATUS PURSUANT TO SECTION 1445
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


5.2.8    RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
SELLER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.2.9    AN UPDATED RENT ROLL EFFECTIVE AS OF A DATE NO MORE THAN 3 BUSINESS
DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF SUCH
UPDATED RENT ROLL SHALL IN NO EVENT EXPAND OR MODIFY THE CONDITIONS TO
PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.10  AN UPDATED PROPERTY CONTRACTS LIST EFFECTIVE AS OF A DATE NO MORE THAN 3
BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF
SUCH UPDATED PROPERTY CONTRACTS LIST SHALL IN NO EVENT EXPAND OR MODIFY THE
CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.11  NOTIFICATION LETTERS TO ALL TENANTS PREPARED BY PURCHASER AND EXECUTED
BY SELLER IN THE FORM ATTACHED HERETO AS EXHIBIT G, WHICH SHALL BE DELIVERED TO
ALL TENANTS BY PURCHASER IMMEDIATELY AFTER THE CLOSING.


5.2.12  STATE OF NEW JERSEY FORM RTF-1, AFFIDAVIT FOR CONSIDERATION FOR USE BY
SELLER, EXECUTED BY SELLER.


5.2.13  STATE OF NEW JERSEY FORM GIT/REP-3, SELLER’S RESIDENCY
CERTIFICATION/EXEMPTION.


5.2.14  SUCH OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CONSUMMATE THE
TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH THE TERMS OF THE CONTRACT.


5.3       PURCHASER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date (except for the balance
of the Purchase Price which is to be delivered at the time specified in
Section 2.2.4), Purchaser shall deliver to the Escrow Agent (for disbursement to
Seller upon the Closing) the following items:


5.3.1    THE FULL PURCHASE PRICE (WITH CREDIT FOR THE DEPOSIT AND, IF
APPLICABLE, THE LOAN BALANCE), PLUS OR MINUS THE ADJUSTMENTS OR PRORATIONS
REQUIRED BY THIS CONTRACT.


5.3.2    A TITLE AFFIDAVIT OR AN INDEMNITY FORM (PERTAINING TO PURCHASER’S
ACTIVITY ON THE PROPERTY PRIOR TO CLOSING), REASONABLY ACCEPTABLE TO PURCHASER,
WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD PRE-PRINTED
EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO THE TITLE
COMMITMENT.


5.3.3    ANY DECLARATION OR OTHER STATEMENT WHICH MAY BE REQUIRED TO BE
SUBMITTED TO THE LOCAL ASSESSOR.


5.3.4    PURCHASER’S CLOSING STATEMENT.


5.3.5    A COUNTERSIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.


5.3.6    A COUNTERSIGNED COUNTERPART OF THE LEASES ASSIGNMENT.


5.3.7    NOTIFICATION LETTERS TO ALL TENANTS PREPARED AND EXECUTED BY PURCHASER
IN THE FORM ATTACHED HERETO AS EXHIBIT G, WHICH SHALL BE DELIVERED TO ALL
TENANTS BY PURCHASER IMMEDIATELY AFTER CLOSING.


5.3.8    ANY CANCELLATION FEES OR PENALTIES DUE TO ANY VENDOR UNDER ANY
TERMINATED CONTRACT AS A RESULT OF THE TERMINATION THEREOF.


5.3.9    RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.3.10  ALL DOCUMENTS, INSTRUMENTS, GUARANTIES, LENDER FEES, REQUIRED LOAN FUND
AMOUNTS, AND OTHER ITEMS OR FUNDS REQUIRED BY THE LENDERS TO CAUSE THE LOAN
ASSUMPTION AND RELEASE, AS REQUIRED HEREUNDER.


5.3.11  STATE OF NEW JERSEY FORM RTF-1, AFFIDAVIT FOR CONSIDERATION FOR USE BY
SELLER, EXECUTED BY PURCHASER.


5.3.12  SUCH OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CONSUMMATE THE
TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH THE TERMS OF THE CONTRACT.


5.4       CLOSING PRORATIONS AND ADJUSTMENTS.


5.4.1    GENERAL.  ALL NORMAL AND CUSTOMARILY PRORATABLE ITEMS, INCLUDING,
WITHOUT LIMITATION, COLLECTED RENTS, OPERATING EXPENSES, PERSONAL PROPERTY
TAXES, OTHER OPERATING EXPENSES AND FEES, SHALL BE PRORATED AS OF THE DAY AFTER
THE CLOSING DATE, SELLER BEING CHARGED OR CREDITED, AS APPROPRIATE, FOR ALL OF
SAME ATTRIBUTABLE TO THE PERIOD UP TO THE DAY AFTER THE CLOSING DATE (AND
CREDITED FOR ANY AMOUNTS PAID BY SELLER ATTRIBUTABLE TO THE PERIOD ON OR AFTER
THE DAY AFTER THE CLOSING DATE, IF ASSUMED BY PURCHASER) AND PURCHASER BEING
RESPONSIBLE FOR, AND CREDITED OR CHARGED, AS THE CASE MAY BE, FOR ALL OF THE
SAME ATTRIBUTABLE TO THE PERIOD ON AND AFTER THE DAY AFTER THE CLOSING DATE. 
SELLER SHALL PREPARE A PRORATION SCHEDULE (THE “PRORATION SCHEDULE”) OF THE
ADJUSTMENTS DESCRIBED IN THIS SECTION 5.4 PRIOR TO CLOSING.


5.4.2    OPERATING EXPENSES.  ALL OF THE OPERATING, MAINTENANCE, TAXES (OTHER
THAN REAL ESTATE TAXES), AND OTHER EXPENSES INCURRED IN OPERATING THE PROPERTY
THAT SELLER CUSTOMARILY PAYS, AND ANY OTHER COSTS INCURRED IN THE ORDINARY
COURSE OF BUSINESS FOR THE MANAGEMENT AND OPERATION OF THE PROPERTY, SHALL BE
PRORATED ON AN ACCRUAL BASIS.  SELLER SHALL PAY ALL SUCH EXPENSES THAT ACCRUE
PRIOR TO THE DAY AFTER THE CLOSING DATE AND PURCHASER SHALL PAY ALL SUCH
EXPENSES THAT ACCRUE FROM AND AFTER THE DAY AFTER THE CLOSING DATE.


5.4.3    UTILITIES.  THE FINAL READINGS AND FINAL BILLINGS FOR UTILITIES WILL BE
MADE IF POSSIBLE AS OF THE DAY AFTER CLOSING DATE, IN WHICH CASE SELLER SHALL
PAY ALL SUCH BILLS AS OF SUCH DATE AND NO PRORATION SHALL BE MADE AT THE CLOSING
WITH RESPECT TO UTILITY BILLS.  OTHERWISE, A PRORATION SHALL BE MADE BASED UPON
THE PARTIES’ REASONABLE GOOD FAITH ESTIMATE.  SELLER SHALL BE ENTITLED TO THE
RETURN OF ANY DEPOSIT(S) POSTED BY IT WITH ANY UTILITY COMPANY, AND SELLER SHALL
NOTIFY EACH UTILITY COMPANY SERVING THE PROPERTY TO TERMINATE SELLER’S ACCOUNT,
EFFECTIVE AS OF THE DAY AFTER THE CLOSING DATE.


5.4.4    REAL ESTATE TAXES.  ANY REAL ESTATE AD VALOREM OR SIMILAR TAXES FOR THE
PROPERTY, OR ANY INSTALLMENT OF ASSESSMENTS PAYABLE IN INSTALLMENTS WHICH
INSTALLMENT IS PAYABLE IN THE CALENDAR YEAR OF CLOSING, SHALL BE PRORATED TO THE
DATE AFTER THE DAY OF CLOSING, BASED UPON ACTUAL DAYS INVOLVED.  THE PRORATION
OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE BASED UPON THE
ASSESSED VALUATION AND TAX RATE FIGURES (ASSUMING PAYMENT AT THE EARLIEST TIME
TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT) FOR THE YEAR IN WHICH THE CLOSING
OCCURS TO THE EXTENT THE SAME ARE AVAILABLE; PROVIDED, HOWEVER, THAT IN THE
EVENT THAT ACTUAL FIGURES (WHETHER FOR THE ASSESSED VALUE OF THE PROPERTY OR FOR
THE TAX RATE) FOR THE YEAR OF CLOSING ARE NOT AVAILABLE AT THE CLOSING DATE, THE
PRORATION SHALL BE MADE USING FIGURES FROM THE PRECEDING YEAR (ASSUMING PAYMENT
AT THE EARLIEST TIME TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT).  THE PRORATION
OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE FINAL AND NOT
SUBJECT TO RE-ADJUSTMENT AFTER CLOSING.


5.4.5    PROPERTY CONTRACTS.  PURCHASER SHALL ASSUME AT CLOSING THE OBLIGATIONS
UNDER THE PROPERTY CONTRACTS ASSUMED BY PURCHASER; HOWEVER, OPERATING EXPENSES
SHALL BE PRORATED UNDER SECTION 5.4.2.


5.4.6    LEASES.

5.4.6.1 ALL COLLECTED RENT (WHETHER FIXED MONTHLY RENTALS, ADDITIONAL RENTALS,
ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING COST PASS-THROUGHS OR OTHER
SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE LEASES), INCOME AND EXPENSES FROM
ANY PORTION OF THE PROPERTY SHALL BE PRORATED AS OF THE DAY AFTER THE CLOSING
DATE.  PURCHASER SHALL RECEIVE ALL COLLECTED RENT AND INCOME ATTRIBUTABLE TO
DATES FROM AND AFTER THE DAY AFTER THE CLOSING DATE.  SELLER SHALL RECEIVE ALL
COLLECTED RENT AND INCOME ATTRIBUTABLE TO DATES PRIOR TO THE DAY AFTER THE
CLOSING DATE.  NOTWITHSTANDING THE FOREGOING, NO PRORATIONS SHALL BE MADE IN
RELATION TO EITHER (A) NON-DELINQUENT RENTS WHICH HAVE NOT BEEN COLLECTED AS OF
THE CLOSING DATE, OR (B) DELINQUENT RENTS EXISTING, IF ANY, AS OF THE CLOSING
DATE (THE FOREGOING (A) AND (B) REFERRED TO HEREIN AS THE “UNCOLLECTED RENTS”). 
IN ADJUSTING FOR UNCOLLECTED RENTS, NO ADJUSTMENTS SHALL BE MADE IN SELLER’S
FAVOR FOR RENTS WHICH HAVE ACCRUED AND ARE UNPAID AS OF THE CLOSING, BUT
PURCHASER SHALL PAY SELLER SUCH ACCRUED UNCOLLECTED RENTS AS AND WHEN COLLECTED
BY PURCHASER.  PURCHASER AGREES TO BILL TENANTS OF THE PROPERTY FOR ALL
UNCOLLECTED RENTS AND TO TAKE REASONABLE ACTIONS TO COLLECT UNCOLLECTED RENTS
BUT SHALL NOT BE OBLIGATED TO COMMENCE OR PURSUE ANY LEGAL ACTIONS. 
NOTWITHSTANDING THE FOREGOING, PURCHASER’S OBLIGATION TO COLLECT UNCOLLECTED
RENTS SHALL BE LIMITED TO UNCOLLECTED RENTS OF NOT MORE THAN 90 DAYS PAST DUE,
AND PURCHASER’S COLLECTION OF RENTS SHALL BE APPLIED, FIRST, TOWARDS CURRENT
RENT DUE AND OWING UNDER THE LEASES, AND SECOND, TO UNCOLLECTED RENTS.  AFTER
THE CLOSING, SELLER SHALL CONTINUE TO HAVE THE RIGHT, BUT NOT THE OBLIGATION, IN
ITS OWN NAME, TO DEMAND PAYMENT OF AND TO COLLECT UNCOLLECTED RENTS OWED TO
SELLER BY ANY TENANT, WHICH RIGHT SHALL INCLUDE, WITHOUT LIMITATION, THE RIGHT
TO CONTINUE OR COMMENCE LEGAL ACTIONS OR PROCEEDINGS AGAINST ANY TENANT AND THE
DELIVERY OF THE LEASES ASSIGNMENT SHALL NOT CONSTITUTE A WAIVER BY SELLER OF
SUCH RIGHT; PROVIDED HOWEVER, THAT THE FOREGOING RIGHT OF SELLER SHALL BE
LIMITED TO ACTIONS SEEKING MONETARY DAMAGES AND, IN NO EVENT, SHALL SELLER SEEK
TO EVICT ANY TENANTS IN ANY ACTION TO COLLECT UNCOLLECTED RENTS.  PURCHASER
AGREES TO COOPERATE WITH SELLER IN CONNECTION WITH ALL EFFORTS BY SELLER TO
COLLECT SUCH UNCOLLECTED RENTS AND TO TAKE ALL STEPS, WHETHER BEFORE OR AFTER
THE CLOSING DATE, AS MAY BE NECESSARY TO CARRY OUT THE INTENTION OF THE
FOREGOING, INCLUDING, WITHOUT LIMITATION, THE DELIVERY TO SELLER, WITHIN 7 DAYS
AFTER A WRITTEN REQUEST, OF ANY RELEVANT BOOKS AND RECORDS (INCLUDING, WITHOUT
LIMITATION, RENT STATEMENTS, RECEIPTED BILLS AND COPIES OF TENANT CHECKS USED IN
PAYMENT OF SUCH RENT), THE EXECUTION OF ANY AND ALL CONSENTS OR OTHER DOCUMENTS,
AND THE UNDERTAKING OF ANY ACT REASONABLY NECESSARY FOR THE COLLECTION OF SUCH
UNCOLLECTED RENTS BY SELLER; PROVIDED, HOWEVER, THAT PURCHASER’S OBLIGATION TO
COOPERATE WITH SELLER PURSUANT TO THIS SENTENCE SHALL NOT OBLIGATE PURCHASER TO
TERMINATE ANY TENANT LEASE WITH AN EXISTING TENANT OR EVICT ANY EXISTING TENANT
FROM THE PROPERTY.  NOTWITHSTANDING THE FOREGOING, IF BETWEEN THE EFFECTIVE DATE
AND THE CLOSING, SELLER ENTERS INTO ANY NEW LEASE OR RENEWS AN EXISTING LEASE
AND SUCH NEW LEASE OR RENEWED EXISTING LEASE PROVIDES THAT THE TENANT THEREUNDER
IS ENTITLED TO ONE OR MORE RENT CONCESSIONS FOR PERIODS AFTER THE MONTH IN WHICH
THE CLOSING OCCURS, THEN, AT SELLER’S ELECTION, EITHER (X) SUCH RENT
CONCESSION(S) SHALL BE SPREAD OUT EQUALLY OVER THE TERM OF SUCH LEASE OR (Y) AT
CLOSING, SELLER SHALL GIVE PURCHASER A CREDIT IN THE AMOUNT OF SUCH RENT
CONCESSION(S) APPLICABLE TO THE PORTION OF THE LEASE TERM WHICH OCCURS AFTER THE
MONTH IN WHICH THE CLOSING OCCURS AND WHICH EXCEEDS AN AMOUNT EQUAL TO ONE AND
ONE-HALF MONTHS OF RENT.

5.4.6.2 AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE
IN AN AMOUNT EQUAL TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL CASH (OR CASH
EQUIVALENT) TENANT DEPOSITS, INCLUDING, BUT NOT LIMITED TO, SECURITY, DAMAGE,
PET OR OTHER REFUNDABLE DEPOSITS PAID BY ANY OF THE TENANTS TO SECURE THEIR
RESPECTIVE OBLIGATIONS UNDER THE LEASES, TOGETHER, IN ALL CASES, WITH ANY
INTEREST PAYABLE TO THE TENANTS THEREUNDER AS MAY BE REQUIRED BY THEIR
RESPECTIVE TENANT LEASE OR STATE LAW (THE “TENANT SECURITY DEPOSIT BALANCE”). 
ANY CASH (OR CASH EQUIVALENTS) HELD BY SELLER WHICH CONSTITUTES THE TENANT
SECURITY DEPOSIT BALANCE SHALL BE RETAINED BY SELLER IN EXCHANGE FOR THE
FOREGOING CREDIT AGAINST THE PURCHASE PRICE AND SHALL NOT BE TRANSFERRED BY
SELLER PURSUANT TO THIS CONTRACT (OR ANY OF THE DOCUMENTS DELIVERED AT CLOSING),
BUT THE OBLIGATION WITH RESPECT TO THE TENANT SECURITY DEPOSIT BALANCE
NONETHELESS SHALL BE ASSUMED BY PURCHASER.  THE TENANT SECURITY DEPOSIT BALANCE
SHALL NOT INCLUDE ANY NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO SELLER,
EITHER PURSUANT TO THE LEASES OR OTHERWISE.

5.4.6.3 AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE
IN AN AMOUNT EQUAL TO THE SUM OF ANY RENT CONCESSIONS GRANTED FOR PERIODS AFTER
THE CLOSING AS A RESULT OF A SETTLEMENT BETWEEN SELLER, AS LANDLORD, AND A
TENANT AT THE PROPERTY FOR FAILURE OF SELLER TO PERFORM ANY OF ITS ACTIONS OR
OBLIGATIONS AS LANDLORD UNDER A LEASE (AS OPPOSED TO ANY RENT CONCESSIONS
GRANTED IN CONNECTION WITH A NEW OR RENEWED LEASE).


5.4.7    EXISTING LOANS.

5.4.7.1 SELLER SHALL BE RESPONSIBLE FOR ALL PRINCIPAL (EXCEPT FOR ANY MANDATORY
PARTIAL PREPAYMENT OF ANY OF THE LOANS PURSUANT TO SECTION 4.7.3 ABOVE, UNLESS
AGREED TO BY SELLER PURSUANT TO SECTION 4.7.3.2) REQUIRED TO BE PAID UNDER THE
TERMS OF THE NOTES PRIOR TO THE DAY AFTER THE CLOSING DATE, TOGETHER WITH ALL
INTEREST ACCRUED UNDER THE NOTES PRIOR TO THE DAY AFTER THE CLOSING DATE, ALL OF
WHICH MAY BE A CREDIT AGAINST THE PURCHASE PRICE AS PROVIDED IN SECTION 2.2.3. 

5.4.7.2 SUBJECT TO THE TERMS OF SECTION 4.7.7 ABOVE, PURCHASER SHALL BE
RESPONSIBLE FOR ALL LENDER FEES AND ALL OTHER FEES, PENALTIES, INTEREST AND
OTHER AMOUNTS DUE AND OWING UNDER THE ASSUMED LOAN DOCUMENTS AS A RESULT OF THE
LOAN ASSUMPTION AND RELEASE, OTHER THAN THE ASSUMPTION FEES UP TO 1% OF THE
AMOUNT OF THE LOANS, AS SET FORTH IN SECTION 4.7.7.  IF AT CLOSING, THE
ASSUMPTION FEES ARE LESS THAN $230,660, THEN PURCHASER SHALL RECEIVE A CREDIT IN
THE AMOUNT OF THE DIFFERENCE BETWEEN $230,660 AND THE ACTUAL COST OF THE
ASSUMPTION FEES.  AS SET FORTH IN SECTION 4.7.8, ANY EXISTING RESERVES, IMPOUNDS
AND OTHER ACCOUNTS MAINTAINED IN CONNECTION WITH THE LOANS SHALL BE ASSIGNED TO
PURCHASER, AND AT CLOSING, PURCHASER SHALL PAY TO SELLER AN AMOUNT EQUAL TO THE
BALANCE OF SUCH RESERVES, IMPOUNDS AND ACCOUNTS SO ASSIGNED. 


5.4.8    INSURANCE.  NO PRORATION SHALL BE MADE IN RELATION TO INSURANCE
PREMIUMS AND INSURANCE POLICIES WILL NOT BE ASSIGNED TO PURCHASER.  SELLER SHALL
HAVE THE RISK OF LOSS OF THE PROPERTY UNTIL THE CLOSING, AFTER WHICH TIME THE
RISK OF LOSS SHALL PASS TO PURCHASER AND PURCHASER SHALL BE RESPONSIBLE FOR
OBTAINING ITS OWN INSURANCE THEREAFTER.


5.4.9    EMPLOYEES.  ALL OF SELLER’S AND SELLER’S MANAGER’S ON-SITE EMPLOYEES
SHALL HAVE THEIR EMPLOYMENT AT THE PROPERTY TERMINATED BY SELLER OR SELLER’S
MANAGER AS OF THE CLOSING DATE.


5.4.10  CLOSING COSTS.  PURCHASER SHALL PAY THE COST OF (A) ALL RECORDING AND
FILING CHARGES IN CONNECTION WITH THE INSTRUMENTS BY WHICH SELLER CONVEYS THE
PROPERTY (INCLUDING THE DEED) AND ALL MORTGAGE RECORDING FEES AND TAXES WITH
RESPECT TO ANY MORTGAGE LOAN OBTAINED BY PURCHASER IN CONNECTION WITH ITS
PURCHASE OF THE PROPERTY, (B) ALL PREMIUMS OR FEES REQUIRED TO BE PAID BY
PURCHASER WITH RESPECT TO THE TITLE POLICY PURSUANT TO SECTION 4.1, AND (C) ANY
“MANSION TAX” PAYABLE ON THE TRANSFER OF THE PROPERTY TO PURCHASER.  SELLER
SHALL PAY THE (W) COST OF ANY TRANSFER TAXES (WITH THE EXCEPTION OF ANY “MANSION
TAX”), (X) THE COST OF RECORDING ANY INSTRUMENTS REQUIRED TO DISCHARGE ANY LIENS
OR ENCUMBRANCES AGAINST THE PROPERTY, (Y) THE COST TO OMIT ANY TITLE EXCEPTIONS
(OR OTHERWISE CURE THE SAME) WHICH SELLER IS REQUIRED TO OMIT OR CURE PURSUANT
TO THE TERMS OF THIS CONTRACT AND (Z) THE BASE PREMIUM FOR THE TITLE POLICY
PURSUANT TO SECTION 4.1.  SELLER AND PURCHASER SHALL SHARE EQUALLY THE ESCROW
FEES OF THE TITLE INSURER (BUT NOT ANY OTHER CHARGES OR FEES OF THE TITLE
INSURER).


5.4.11  INTENTIONALLY OMITTED.


5.4.12  POSSESSION.  POSSESSION OF THE PROPERTY, SUBJECT TO THE LEASES, PROPERTY
CONTRACTS, OTHER THAN TERMINATED CONTRACTS, AND PERMITTED EXCEPTIONS, SHALL BE
DELIVERED TO PURCHASER AT THE CLOSING UPON RELEASE FROM ESCROW OF ALL ITEMS TO
BE DELIVERED BY PURCHASER PURSUANT TO SECTION 5.3.  TO THE EXTENT REASONABLY
AVAILABLE TO SELLER, ORIGINALS OR COPIES OF THE LEASES AND PROPERTY CONTRACTS,
LEASE FILES, WARRANTIES, GUARANTIES, OPERATING MANUALS, KEYS TO THE PROPERTY,
AND SELLER’S BOOKS AND RECORDS (OTHER THAN PROPRIETARY INFORMATION)
(COLLECTIVELY, “SELLER’S PROPERTY-RELATED FILES AND RECORDS”) REGARDING THE
PROPERTY SHALL BE MADE AVAILABLE TO PURCHASER AT THE PROPERTY AFTER THE
CLOSING.  PURCHASER AGREES, FOR A PERIOD OF THREE (3) YEARS AFTER THE CLOSING
(THE “RECORDS HOLD PERIOD”), TO (A) PROVIDE AND ALLOW SELLER REASONABLE ACCESS
TO SELLER’S PROPERTY-RELATED FILES AND RECORDS FOR PURPOSES OF INSPECTION AND
COPYING THEREOF, AND (B) REASONABLY MAINTAIN AND PRESERVE SELLER’S
PROPERTY-RELATED FILES AND RECORDS.


5.4.13  BROKERAGE COMMISSIONS.  ANY OUTSTANDING COMMISSIONS FOR THE RENTAL OR
LEASE OF ANY APARTMENTS AT THE PROPERTY SHALL EITHER BE PAID AT CLOSING BY
SELLER DIRECTLY TO THE BROKERS ENTITLED TO SUCH COMMISSIONS OR SELLER SHALL
GRANT PURCHASER A CREDIT FOR SUCH COMMISSIONS.


5.5       POST CLOSING ADJUSTMENTS.

  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 90 days after Closing, or (b)
subject to such 90-day period, unless such items exceed $5,000.00 in magnitude
(either individually or in the aggregate).  The foregoing limitations set forth
in Sections 5.5(a) and (b) above shall not apply to rent collected by Seller
applicable to periods after the Closing or rent collected by Purchaser for
periods prior to the Closing.  Nothing contained herein shall limit the mutual
indemnities contained in the Leases Assignment.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1       SELLER’S REPRESENTATIONS.

  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise known by Purchaser prior to the Closing, Seller
represents and warrants to Purchaser the following (collectively, the “Seller’s
Representations”) as of the Effective Date and as of the Closing Date; provided
that Purchaser’s remedies if any such Seller’s Representations are untrue as of
the Closing Date are limited to those set forth in Section 8.1:


6.1.1    SELLER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF ITS FORMATION SET FORTH IN THE INITIAL PARAGRAPH OF THIS CONTRACT; AND,
SUBJECT TO SECTION 8.2.6 AND ANY APPROVALS REQUIRED FROM LENDERS FOR THE LOAN
ASSUMPTION AND RELEASE, HAS OR AT THE CLOSING SHALL HAVE THE ENTITY POWER AND
AUTHORITY TO SELL AND CONVEY THE PROPERTY AND TO EXECUTE THE DOCUMENTS TO BE
EXECUTED BY SELLER AND PRIOR TO THE CLOSING WILL HAVE TAKEN AS APPLICABLE, ALL
CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY OR EQUIVALENT ENTITY ACTIONS
REQUIRED FOR THE EXECUTION AND DELIVERY OF THIS CONTRACT, AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  THE COMPLIANCE WITH OR
FULFILLMENT OF THE TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH, OR RESULT
IN A BREACH OF, THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER, ANY CONTRACT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER IS OTHERWISE
BOUND, WHICH CONFLICT, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON
SELLER’S ABILITY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT OR
ON THE PROPERTY.  SUBJECT TO SECTION 8.2.6, THIS CONTRACT IS A VALID AND BINDING
AGREEMENT AGAINST SELLER IN ACCORDANCE WITH ITS TERMS;


6.1.2    SELLER IS NOT A “FOREIGN PERSON,” AS THAT TERM IS USED AND DEFINED IN
THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED;


6.1.3    EXCEPT FOR (A) ANY ACTIONS BY SELLER TO EVICT TENANTS UNDER THE LEASES,
OR (B) ANY MATTER COVERED BY SELLER’S CURRENT INSURANCE POLICY(IES), TO SELLER’S
KNOWLEDGE, THERE ARE NO MATERIAL ACTIONS, PROCEEDINGS, LITIGATION OR
GOVERNMENTAL INVESTIGATIONS OR CONDEMNATION ACTIONS EITHER PENDING OR THREATENED
IN WRITING AGAINST THE PROPERTY WHICH WILL ADVERSELY IMPACT SELLER’S ABILITY TO
CONVEY THE PROPERTY OR WHICH ADVERSELY AFFECT OR WILL ADVERSELY AFFECT THE
OPERATIONS OF THE PROPERTY;


6.1.4    TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF
ANY MATERIAL DEFAULT BY SELLER UNDER ANY OF THE PROPERTY CONTRACTS THAT WILL NOT
BE TERMINATED ON THE CLOSING DATE;


6.1.5    TO SELLER’S KNOWLEDGE, THE RENT ROLL (AS UPDATED PURSUANT TO
SECTION 5.2.9) IS ACCURATE IN ALL MATERIAL RESPECTS;


6.1.6    TO SELLER’S KNOWLEDGE, THE PROPERTY CONTRACTS LIST (AS UPDATED PURSUANT
TO SECTION 5.2.10) IS ACCURATE IN ALL MATERIAL RESPECTS;


6.1.7    TO SELLER’S KNOWLEDGE, THE MATERIALS DELIVERED TO PURCHASER AND THAT
HAVE BEEN PREPARED BY SELLER (AS OPPOSED TO MATERIALS PREPARED BY ANY THIRD
PARTIES) ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, AND SELLER HAS NO
KNOWLEDGE THAT ANY MATERIALS PREPARED BY ANY THIRD PARTIES ARE SUBSTANTIALLY AND
MATERIALLY ERRONEOUS OR MISLEADING;


6.1.8    TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN CLAIMS OR
COMPLAINTS FROM ANY PARTY THAT THE PROPERTY IS NOT IN COMPLIANCE WITH ALL ZONING
LAWS;


6.1.9    TO SELLER’S KNOWLEDGE, SELLER HAS PERFORMED ITS OBLIGATIONS UNDER THE
LOANS AS OF THE EFFECTIVE DATE AND HAS NOT RECEIVED ANY WRITTEN NOTICE OF ANY
DEFAULT BY SELLER UNDER THE LOANS THAT REMAINS UNCURED;


6.1.10  TO SELLER’S KNOWLEDGE, THERE ARE NO ASSESSMENTS, EITHER THREATENED OR
PENDING AGAINST ANY PART OR ALL OF THE PROPERTY;


6.1.11  TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE FROM A
GOVERNMENTAL AGENCY OF ANY UNCURED MATERIAL VIOLATIONS OF ANY FEDERAL, STATE,
COUNTY OR MUNICIPAL LAW, ORDINANCE, ORDER, REGULATION OR REQUIREMENT AFFECTING
THE PROPERTY;


6.1.12  TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICES OF
COMPLAINTS OF ANY TENANTS REGARDING ANY VIOLATION OF ANY RENT CONTROL OR SIMILAR
LAW.  THERE IS NO CONCERTED RENT STRIKE AT THE PROPERTY;


6.1.13  SELLER IS THE OWNER OF THE FIXTURES AND TANGIBLE PERSONAL PROPERTY FREE
AND CLEAR OF ANY LIENS OR ENCUMBRANCES, OTHER THAN THE ASSUMED ENCUMBRANCES;


6.1.14  AS OF THE EFFECTIVE DATE, THE OUTSTANDING PRINCIPAL BALANCE DUE UNDER
THE LOANS IS AS FOLLOWS: [$11,908,300 UNDER THE FIRST NOTE, $3,592,521 UNDER THE
SECOND NOTE AND $7,565,432 UNDER THE THIRD NOTE.]


6.1.15  TO SELLER’S KNOWLEDGE, THERE ARE NO OUTSTANDING COMMISSIONS FOR THE
RENTAL OR LEASE OF ANY APARTMENTS AT THE PROPERTY, OTHER THAN ANY SUCH
COMMISSIONS TO BE PAID BY SELLER AT OR PRIOR TO THE CLOSING; AND


6.1.16  EXCEPT AS SET FORTH IN THE LEASES AND/OR THE RENT ROLL, NO TENANT IS
ENTITLED TO RENTAL CONCESSIONS OR ABATEMENTS FOR ANY PERIOD SUBSEQUENT TO THE
CLOSING DATE.


6.2       AS-IS.

  Except for Seller’s Representations, the Property is expressly purchased and
sold “AS IS,” “WHERE IS,” and “WITH ALL FAULTS.”  The Purchase Price and the
terms and conditions set forth herein are the result of arm’s-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, but is
not relying upon, any information provided by Seller or Broker or statements,
representations or warranties, express or implied, made by or enforceable
directly against Seller or Broker, including, without limitation, any relating
to the value of the Property, the physical or environmental condition of the
Property, any state, federal, county or local law, ordinance, order or permit;
or the suitability, compliance or lack of compliance of the Property with any
regulation, or any other attribute or matter of or relating to the Property
(other than any covenants of title contained in the Deed conveying the Property
and Seller’s Representations).  Purchaser agrees that Seller shall not be
responsible or liable to Purchaser for any defects, errors or omissions, or on
account of any conditions affecting the Property.  Purchaser represents and
warrants that, as of the date hereof and as of the Closing Date, it has and
shall have reviewed and conducted such independent analyses, studies (including,
without limitation, environmental studies and analyses concerning the presence
of lead, asbestos, water intrusion and/or fungal growth and any resulting
damage, PCBs and radon in and about the Property), reports, investigations and
inspections as it deems appropriate in connection with the Property.  If Seller 
provides or has provided any documents, summaries, opinions or work product of
consultants, surveyors, architects, engineers, title companies, governmental
authorities or any other person or entity with respect to the Property,
including, without limitation, the offering prepared by Broker, Purchaser and
Seller agree that Seller has done so or shall do so only for the convenience of
both parties, Purchaser shall not rely thereon and the reliance by Purchaser
upon any such documents, summaries, opinions or work product shall not create or
give rise to any liability of or against Seller’s Indemnified Parties. 
Purchaser acknowledges and agrees that no representation has been made and no
responsibility is assumed by Seller with respect to current and future
applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or tenants.  Purchaser agrees that the departure or removal,
prior to Closing, of any of such guests, occupants or tenants shall not be the
basis for, nor shall it give rise to, any claim on the part of Purchaser, nor
shall it affect the obligations of Purchaser under this Contract in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such tenants in possession and without any allowance or reduction in
the Purchase Price under this Contract.  Purchaser hereby releases Seller from
any and all claims and liabilities relating to the foregoing matters.


6.3       SURVIVAL OF SELLER’S REPRESENTATIONS.

  Seller and Purchaser agree that Seller’s Representations shall survive Closing
for a period of 6 months (the “Survival Period”).  Seller shall have no
liability after the Survival Period with respect to Seller’s Representations
contained herein except to the extent that Purchaser has requested arbitration
against Seller during the Survival Period for breach of any of Seller’s
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $450,000 in any individual instance or in the aggregate for all
breaches of Seller’s Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller’s Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had actual knowledge (or knowledge could have been
ascertained from the Materials) of such breach prior to the Closing Date, and
elected to close regardless, Purchaser shall be deemed to have waived any right
of recovery, and Seller shall not have any liability in connection therewith.


6.4       DEFINITION OF SELLER’S KNOWLEDGE.

  Any representations and warranties made “to the knowledge of Seller” shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller’s “knowledge” shall mean and refer only to actual knowledge of the
Designated Employees and shall not be construed to refer to the knowledge of any
other partner, officer, director, agent, employee or representative of Seller,
or any affiliate of Seller, or to impose upon such Designated Employees any duty
to investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Designated Employees any individual personal
liability.  As used herein, the term “Designated Employees” shall refer to Karyn
Marasco who is the regional property manager and the community manager handling
this Property.


6.5       REPRESENTATIONS AND WARRANTIES OF PURCHASER.

  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:


6.5.1    PURCHASER IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF NEW JERSEY.


6.5.2    PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY EMPOWERED AND
AUTHORIZED OFFICERS OR MEMBERS, HAS ALL NECESSARY ENTITY POWER AND AUTHORITY TO
OWN AND USE ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED,
AND HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS CONTRACT, TO EXECUTE AND
DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF PURCHASER HEREIN, AND TO
PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF ANY OF PURCHASER’S
PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED TO SO EMPOWER OR AUTHORIZE
PURCHASER.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS
HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS
OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH PURCHASER
IS A PARTY OR BY WHICH PURCHASER IS OTHERWISE BOUND, WHICH CONFLICT, BREACH OR
DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON PURCHASER’S ABILITY TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT.  THIS CONTRACT IS A
VALID, BINDING AND ENFORCEABLE AGREEMENT AGAINST PURCHASER IN ACCORDANCE WITH
ITS TERMS.


6.5.3    NO PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED LITIGATION
EXISTS WHICH IF DETERMINED ADVERSELY WOULD RESTRAIN THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE ILLEGAL, INVALID OR
NON-BINDING ANY OF PURCHASER’S OBLIGATIONS OR COVENANTS TO SELLER.


6.5.4    OTHER THAN SELLER’S REPRESENTATIONS, PURCHASER HAS NOT RELIED ON ANY
REPRESENTATION OR WARRANTY MADE BY SELLER OR ANY REPRESENTATIVE OF SELLER
(INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT AND THE
ACQUISITION OF THE PROPERTY.


6.5.5    THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT THE CLOSING, HAVE
ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN
PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO SECTION 13.3,
ACQUIRES THE PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY AFFILIATE OF
PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE) THE BROKER OR
ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR INDIRECT
LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.


6.5.6    PURCHASER IS NOT A PROHIBITED PERSON.


6.5.7    TO PURCHASER’S KNOWLEDGE, NONE OF ITS INVESTORS, AFFILIATES OR BROKERS
OR OTHER AGENTS (IF ANY), ACTING OR BENEFITING IN ANY CAPACITY IN CONNECTION
WITH THIS CONTRACT IS A PROHIBITED PERSON.


6.5.8    THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER THIS
CONTRACT ARE NOT THE PROPERTY OF, OR BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY,
BY A PROHIBITED PERSON.


6.5.9    THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER THIS
CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED UNLAWFUL ACTIVITY AS DEFINED BY 18
U.S.C. § 1956(C)(7).


ARTICLE VII
OPERATION OF THE PROPERTY


7.1       LEASES AND PROPERTY CONTRACTS.

  During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business Seller may enter into new Property Contracts, new
Leases, renew existing Leases or modify, terminate or accept the surrender or
forfeiture of any of the Leases, modify any Property Contracts, or institute and
prosecute any available remedies for default under any Lease or Property
Contract without first obtaining the written consent of Purchaser; provided,
however, Seller agrees that any such new Property Contracts shall be terminable
on thirty (30) days’ prior written notice without payment or penalty or any new,
renewed or modified Leases (a) shall not have a term in excess of 1 year and (b)
shall be on Seller’s standard form without material deviation and entered into
in the ordinary course of business and in accordance with Seller’s standard
leasing practices for the Property unless the prior written consent of Purchaser
has been obtained, which consent shall not be unreasonably withheld, conditioned
or delayed.  Seller hereby agrees not to change its standard leasing practices
as a result of the execution of this Contract in a manner which would be adverse
to Purchaser.


7.2       GENERAL OPERATION OF PROPERTY.

  Except as specifically set forth in this Article VII, Seller shall operate the
Property after the Effective Date in the ordinary course of business, and except
as necessary in Seller’s reasonable discretion to address (a) any life or safety
issue at the Property or (b) any other matter which in Seller’s reasonable
discretion materially adversely affects the use, operation or value of the
Property, Seller will not make any material alterations to the Property or
remove any material Fixtures and Tangible Personal Property without the prior
written consent of Purchaser which consent shall not be unreasonably withheld,
denied or delayed.  Seller shall not accept any prepayment of rent for more than
one month beyond the Closing Date or apply any Tenant Deposits to any rents owed
by Tenants who remain in possession of their Tenant Units on the Closing Date. 
Seller shall maintain the Property in its current condition, subject only to
ordinary wear and tear, casualty and condemnation excepted and subject to the
provisions of Article 11 and Article 12.


7.3       LIENS.

  Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance, which approval shall not be unreasonably withheld, conditioned or
delayed.  If Purchaser approves any such subsequent lien or encumbrance, the
same shall be deemed a Permitted Encumbrance for all purposes hereunder.


7.4       TAX APPEALS.

  Purchaser acknowledges receipt of and, to the extent applicable to Purchaser,
agrees to be bound to the terms of, (a) those certain stipulations of
settlements for the tax years of 2008, 2009 and 2010 between Seller and the Town
of Plainsboro, that have been filed (2008 and 2009 tax years) or will be filed
(2010 tax year) with the Tax Court of New Jersey, as set forth therein and (b)
judgments entered into by the Tax Court of New Jersey for the tax years of 2008
(Docket No. 002023-2008) and 2009 (Docket No. 000437-2009) with respect to the
tax assessment of the Property.  Seller shall not commence any real property tax
reduction proceedings, tax protest proceedings or tax assessment appeals (except
for any actions necessary to finalize or enforce the stipulations or judgments
referenced in this Section 7.4) without the prior written consent of Purchaser,
which consent shall not be unreasonably withheld, conditioned or delayed.

 


7.5       RENT-READY CONDITION.

  Seller agrees that (a) prior to Closing all vacant apartment units at the
Property (which have been vacant for at least seven (7) days prior to the
Closing Date) will be in Rent-Ready Condition, or (b) Purchaser shall receive a
credit against the Purchase Price in an amount equal to the product of (i) the
number of vacant apartment units which are not in Rent-Ready Condition on the
Closing Date (and which have been vacant for at least seven (7) days prior to
the Closing Date), and (ii) $1,000.00.


7.6       EXISTING LOANS.

  Between the Effective Date and the Closing Date, Seller shall not voluntarily
prepay any portion of the outstanding principal balance under the Existing
Loans, other than the scheduled amortization payments as set forth in the Notes.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1       PURCHASER’S CONDITIONS TO CLOSING.

  Purchaser’s obligation to close under this Contract shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:


8.1.1    ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER TO PURCHASER AT
THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE BEEN
DELIVERED;


8.1.2    EACH OF SELLER’S REPRESENTATIONS SHALL BE TRUE AND COMPLETE IN ALL
MATERIAL RESPECTS AS OF THE CLOSING DATE;


8.1.3    SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY SELLER HEREUNDER;


8.1.4    NEITHER SELLER NOR SELLER’S GENERAL PARTNER SHALL BE A DEBTOR IN ANY
BANKRUPTCY PROCEEDING NOR SHALL HAVE BEEN IN THE LAST 6 MONTHS A DEBTOR IN ANY
BANKRUPTCY PROCEEDING;


8.1.5    THE LOAN ASSUMPTION AND RELEASE SHALL HAVE OCCURRED;


8.1.6    THERE SHALL NOT BE ANY PENDING LITIGATION OR, TO THE KNOWLEDGE OF
EITHER PURCHASER OR SELLER, ANY LITIGATION THREATENED IN WRITING, WHICH, IF
ADVERSELY DETERMINED, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR NONBINDING ANY OF
THE COVENANTS OR OBLIGATIONS OF THE SELLER, EXCEPT FOR LITIGATION OF WHICH
PURCHASER HAS KNOWLEDGE; AND


8.1.7    SUBJECT TO PURCHASER’S PAYMENT OF PREMIUMS, THE TITLE INSURER SHALL BE
COMMITTED TO THE ISSUANCE OF THE TITLE POLICY INSURING TITLE TO THE PROPERTY
SUBJECT ONLY TO THE PERMITTED EXCEPTIONS.

If any condition set forth in Sections 8.1.1, 8.1.3, 8.1.4, 8.1.5, 8.1.6 or
8.1.7 is not met, Purchaser may (a) waive any of the foregoing conditions and
proceed to Closing on the Closing Date with no offset or deduction from the
Purchase Price, or (b) if such failure constitutes a default by Seller, exercise
any of its remedies pursuant to Section 10.2.  If the condition set forth in
Section 8.1.2 is not met, Seller shall not be in default pursuant to
Section 10.2, and Purchaser may, as its sole and exclusive remedy, (i) notify
Seller of Purchaser’s election to terminate this Contract and receive a return
of the Deposit from the Escrow Agent, or (ii) waive such condition and proceed
to Closing on the Closing Date with no offset or deduction from the Purchase
Price.


8.2       SELLER’S CONDITIONS TO CLOSING.

  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller’s obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:


8.2.1    ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY PURCHASER TO
SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE
BEEN DELIVERED;


8.2.2    EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE;


8.2.3    PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;


8.2.4    THERE SHALL NOT BE ANY PENDING LITIGATION OR, TO THE KNOWLEDGE OF
EITHER PURCHASER OR SELLER, ANY LITIGATION THREATENED IN WRITING, WHICH, IF
ADVERSELY DETERMINED, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR NONBINDING ANY OF
THE COVENANTS OR OBLIGATIONS OF THE PURCHASER;


8.2.5    THE LOAN ASSUMPTION AND RELEASE SHALL HAVE OCCURRED; AND


8.2.6    SELLER HAS INFORMED PURCHASER THAT IN CONNECTION WITH THE SALE OF THE
PROPERTY PURSUANT TO THIS CONTRACT, SELLER IS REQUIRED TO FILE AN INFORMATION
STATEMENT WITH THE UNITED STATES SECURITIES EXCHANGE COMMISSION (THE “SEC”)
PURSUANT TO RULE 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“INFORMATION STATEMENT”) AND TO DISTRIBUTE THE INFORMATION STATEMENT TO SELLER'S
LIMITED PARTNERS.  SELLER SHALL FILE THE INFORMATION STATEMENT WITH THE SEC
PROMPTLY AFTER THE EFFECTIVE DATE.  IT SHALL BE A CONDITION TO SELLER’S CLOSING
OBLIGATIONS HEREUNDER THAT (A) EITHER (X) SELLER HAS NOT RECEIVED ANY COMMENTS
ON THE INFORMATION STATEMENT FROM SEC FOR A PERIOD OF 10 BUSINESS DAYS AFTER THE
INFORMATION STATEMENT HAS BEEN FILED WITH THE SEC OR (Y) IF SELLER HAS RECEIVED
COMMENTS FROM THE SEC WITHIN SUCH 10 BUSINESS DAY PERIOD, SUCH COMMENTS HAVE
BEEN ADDRESSED TO THE SATISFACTION OF THE SEC AND THE SEC HAS CONFIRMED THAT IT
HAS NO FURTHER COMMENTS TO THE INFORMATION STATEMENT AND (B) THEREAFTER THE
INFORMATION STATEMENT HAS BEEN DELIVERED TO EACH OF THE LIMITED PARTNERS OF
SELLER AND A PERIOD OF NOT LESS THAN 20 DAYS HAS EXPIRED.  SELLER SHALL ADVISE
PURCHASER WHEN THE INFORMATION STATEMENT IS BEING MAILED TO THE LIMITED
PARTNERS.

If any of the foregoing conditions to Seller’s obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.  If the Closing
does not occur because of a failure of Seller to comply with the provisions of
Section 8.2.6 and provided that Purchaser is not otherwise in default under this
Contract, then, in addition to the return of the Deposit to Purchaser, and as
Purchaser’s sole remedy, Purchaser shall be entitled to the reimbursement of its
direct and actual out-of-pocket expenses and costs (documented by paid invoices
to third parties) in connection with this transaction, which reimbursement shall
not exceed $50,000 in the aggregate.


ARTICLE IX
BROKERAGE


9.1       INDEMNITY.

  Seller represents and warrants to Purchaser that it has dealt only with
Georgia Malone, Georgia Malone & Company, Inc., 850 Third Ave., 19th Fl., New
York, NY 10022 (“Seller’s Broker”) in connection with this Contract.  Purchaser
represents and warrants to Seller that it has dealt only with Joseph Brecher,
Gebroe Hammer Associates, 2 West Northfield Road, Livingston, New Jersey 07039
(“Purchaser’s Broker”) in connection with this Contract.  Seller and Purchaser
each represents and warrants to the other that, other than Seller’s Broker and
Purchaser’s Broker, it has not dealt with or utilized the services of any other
real estate broker, sales person or finder in connection with this Contract, and
each party agrees to indemnify, hold harmless, and, if requested in the sole and
absolute discretion of the indemnitee, defend (with counsel approved by the
indemnitee) the other party from and against all Losses relating to brokerage
commissions and finder’s fees arising from or attributable to the acts or
omissions of the indemnifying party.


9.2       BROKER COMMISSION.

  If the Closing occurs, Seller agrees to pay Seller’s Broker a commission
according to the terms of a separate contract between Seller’s Broker and
Seller.  Seller shall also pay Purchaser’s Broker a commission on behalf of
Purchaser according to the terms of a separate contract between Purchaser’s
Broker and Purchaser, not to exceed $272,500.  Purchaser represents that the
total commissions payable to Purchaser’s Broker is $272,500.  Seller’s Broker
and/or Purchaser’s Broker shall not be deemed a party or third party beneficiary
of this Contract.  As a condition to Seller and Purchaser’s obligation to pay
the commission, Seller’s Broker and Purchaser’s Broker shall execute the
signature page for such party attached hereto solely for purposes of confirming
the matters set forth therein.


ARTICLE X
DEFAULTS AND REMEDIES


10.1     PURCHASER DEFAULT.

  If Purchaser defaults in its obligations hereunder to (a) deliver the Initial
Deposit, the Additional Deposit or the Adjournment Deposit (or any other deposit
or payment required of Purchaser hereunder), (b) deliver to Seller the
deliveries specified under Section 5.3 on the date required thereunder, or (c)
deliver the Purchase Price at the time required by Section 2.2.4 and close on
the purchase of the Property on the Closing Date, then, immediately and without
the right to receive notice or to cure pursuant to Section 2.3.3, Purchaser
shall forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to
Seller, and neither party shall be obligated to proceed with the purchase and
sale of the Property.  If, Purchaser defaults in any of its other
representations, warranties or obligations under this Contract, and such default
continues for more than 10 days after written notice from Seller, then Purchaser
shall forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to
Seller, and neither party shall be obligated to proceed with the purchase and
sale of the Property.  The Deposit is liquidated damages and recourse to the
Deposit is, except for Purchaser’s indemnity and confidentiality obligations
hereunder, Seller’s sole and exclusive remedy for Purchaser’s failure to perform
its obligation to purchase the Property or breach of a representation or
warranty.  Seller expressly waives the remedies of specific performance and
additional damages for such default by Purchaser.  SELLER AND PURCHASER
ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE
DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S DAMAGES RESULTING FROM A DEFAULT BY
PURCHASER IN ITS OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND PURCHASER
FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE THE
AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER’S EXCLUSIVE REMEDY AGAINST
PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY
PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT, OTHER THAN WITH RESPECT TO PURCHASER’S INDEMNITY AND CONFIDENTIALITY
OBLIGATIONS HEREUNDER.


10.2     SELLER DEFAULT.

  If Seller defaults in its obligations hereunder to (a) deliver to Escrow Agent
the deliveries specified under Section 5.2 on the date required thereunder or
(b) satisfy the conditions contained in Sections 8.1.1, 8.1.3 (with respect to
the covenants of Seller to be performed on the Closing Date only), 8.1.4 or
8.1.6 and provided that Purchaser is, on the Closing Date, ready, willing and
able to deliver all of Purchaser’s deliveries specified by Section 5.3 and pay
the Purchase Price to Seller, then Seller shall be deemed to immediately be in
default and Purchaser may exercise Purchaser’s rights contained in this Section
10.2 without any opportunity of Seller to cure such default.  If Seller, prior
to the Closing, defaults in its covenants or obligations under this Contract
which are to be performed prior to Closing and such default continues for more
than 10 days after written notice from Purchaser, then, at Purchaser’s election
and as Purchaser’s sole and exclusive remedy, either (a) this Contract shall
terminate, and all payments and things of value, including the Deposit, provided
by Purchaser hereunder shall be returned to Purchaser and Purchaser may recover,
as its sole recoverable damages (but without limiting its right to receive a
refund of the Deposit), its direct and actual out-of-pocket expenses and costs
(documented by paid invoices to third parties) in connection with this
transaction, which damages shall not exceed $50,000 in aggregate, or (b) subject
to the conditions below, Purchaser may seek specific performance of Seller’s
obligation to deliver the Deed pursuant to this Contract (but not damages). 
Purchaser may seek specific performance of Seller’s obligation to deliver the
Deed pursuant to this Contract only if, as a condition precedent to initiating
such litigation for specific performance, Purchaser first shall (i) deliver all
Purchaser Closing documents to Escrow Agent in accordance with the requirements
of this Contract, including, without limitation, Sections 2.2.3 and 5.3 (with
the exception of Section 5.3.1); (ii) not otherwise be in default under this
Contract; and (iii) file suit therefor with the court on or before the 120th day
after the Closing Date; if Purchaser fails to file an action for specific
performance within 120 days after the Closing Date, then Purchaser shall be
deemed to have elected to terminate the Contract in accordance with subsection
(a) above.  Purchaser agrees that it shall promptly deliver to Seller an
assignment of all of Purchaser’s right, title and interest in and to (together
with possession of) all plans, studies, surveys, reports, and other materials
paid for with the out-of-pocket expenses reimbursed by Seller pursuant to the
foregoing sentence.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2
IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE
REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER’S EXCLUSIVE REMEDY
AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY
SELLER OF ITS COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT.  UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE
ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR
INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR
ANY BREACH BY SELLER, OF ITS COVENANTS OR ITS OBLIGATIONS UNDER THIS CONTRACT. 
PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN
AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO SEEK
SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AND IS DILIGENTLY PURSUING
AN ACTION SEEKING SUCH REMEDY.


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1     MAJOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Closing, and the cost for demolition, site cleaning,
restoration, replacement, or other repairs (collectively, the “Repairs”), is
more than $1,000,000.00, then Seller shall have no obligation to make such
Repairs, and shall notify Purchaser in writing of such damage or destruction
(the “Damage Notice”).  Within 10 Business Days after Purchaser’s receipt of the
Damage Notice, Purchaser may elect at its option to terminate this Contract by
delivering written notice to Seller in which event the Deposit shall be refunded
to Purchaser.  In the event Purchaser fails to terminate this Contract within
the foregoing 10 Business Day period, this transaction shall be closed in
accordance with Section 11.3 below.


11.2     MINOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to the Closing, and the cost of Repairs is equal to or less than
$1,000,000.00, this transaction shall be closed in accordance with Section 11.3,
notwithstanding such casualty.  In such event, Seller may at its election
endeavor to make such Repairs to the extent of any recovery from insurance
carried on the Property, if such Repairs can be reasonably effected before the
Closing.  Regardless of Seller’s election to commence such Repairs, or Seller’s
ability to complete such Repairs prior to Closing, this transaction shall be
closed in accordance with Section 11.3 below.


11.3     CLOSING.

  In the event Purchaser fails to terminate this Contract following a casualty
as set forth in Section 11.1, or in the event of a casualty as set forth in
Section 11.2, then this transaction shall be closed in accordance with the terms
of the Contract, at Seller’s election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by Seller) of Seller’s rights and obligations with respect to the insurance
claim related to such casualty, and thereafter Purchaser shall receive all
insurance proceeds pertaining to such claim, less any amounts which may already
have been spent by Seller for Repairs (plus a credit against the Purchase Price
at Closing in the amount of any deductible payable by Seller in connection
therewith, plus the amount of any uninsured loss for which coverage has been
denied and plus the amount of any proceeds which are not assignable to
Purchaser); or (ii) for the full Purchase Price less a credit to Purchaser in
the amount necessary to complete such Repairs (less any amounts which may
already have been spent by Seller for Repairs).


11.4     REPAIRS.

  To the extent that Seller elects to commence any Repairs prior to Closing,
then Seller shall be entitled to receive and apply available insurance proceeds
to any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs.


ARTICLE XII
EMINENT DOMAIN


12.1     EMINENT DOMAIN.

  In the event that, at the time of Closing, any material part of the Property
is (or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser’s option, to terminate this Contract by giving written
notice within 10 days after Purchaser’s receipt from Seller of notice of the
occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.


ARTICLE XIII
MISCELLANEOUS


13.1     BINDING EFFECT OF CONTRACT.

  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent’s nor the Broker’s execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to
Section 13.3, this Contract shall be binding upon and inure to the benefit of
Seller and Purchaser, and their respective successors and permitted assigns.


13.2     EXHIBITS AND SCHEDULES.

  All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.


13.3     ASSIGNABILITY.

  Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of Seller, to one or more entities so long as (a) Purchaser is
an affiliate of the purchasing entity(ies), (b) Purchaser is not released from
its liability hereunder, and (c) Purchaser provides written notice to Seller of
any proposed assignment no later than 10 days prior to the Closing Date.  As
used herein, an affiliate is a person or entity controlled by, under common
control with, or controlling another person or entity.


13.4     CAPTIONS.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.5     NUMBER AND GENDER OF WORDS.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.6     NOTICES.

  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

Lighthouse Property Investments, LLC
2 Executive Drive
Suite 470
Fort Lee, New Jersey 07024
Attention:  Meyer Orbach
Telephone:  201-947-2494
Facsimile:  201-947-2495

With a copy to:

Feinstein Raiss Kelin & Booker
100 Executive Drive
Suite 360
West Orange, New Jersey 07052
Attention: Rich Kelin, Esq.
Telephone:  973-324-5400 extension 107
Facsimile:  973-731-4669
rkelin@frkblaw.com

To Seller:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mark Reoch and Brian Bornhorst
Telephone:  303-757-9101 (Mark Reoch) and 303-691-4472 (Brian Bornhorst)
Facsimile:  303-300-3261 (Mark Reoch and Brian Bornhorst)
mark.reoch@aimco.com and brian.bornhorst@aimco.com

And:

c/o AIMCO

191 Post Road West

Westport, CT  06880

Attention:  Mr. Lance Graber

Telephone: 203-221-2621

Facsimile:  203-222-0527
lance.graber@aimco.com

with copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  John Spiegleman, Esq.
Telephone: 303-691-4303
Facsimile:  720-200-6882
john.spiegleman@aimco.com

and a copy to:

Gebroe Hammer Associates
2 West Northfield Road
Livingston, New Jersey 07039
Attention:  Joseph Brecher
Telephone:  973-994-4500 extension 162
Facsimile:  973-994-9752
jbrecher@gebroehammer.com

and a copy to:

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Attention:  Sandor A. Green, Esq.
Telephone: 212-541-2049
Facsimile:  212-541-1449
sagreen@bryancave.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

First American Title Insurance Company of New York
633 Third Avenue
New York, New York 10017
Attention: Linda J. Isaacson
Telephone: 212-850-0664
Facsimile: 212-331-1467
lisaacson@firstam.com

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.7     GOVERNING LAW AND VENUE.

  The laws of the State of New Jersey shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  Subject to
Section 13.24, all claims, disputes and other matters in question arising out of
or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.


13.8     ENTIRE AGREEMENT.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.


13.9     AMENDMENTS.

  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract


13.10   SEVERABILITY.

  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.


13.11   MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.12   CONSTRUCTION.

  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


13.13   CONFIDENTIALITY.

  Purchaser shall not disclose the terms and conditions contained in this
Contract and shall keep the same confidential, provided that Purchaser may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to Purchaser’s or Seller’s lenders, attorneys, accountants, advisors,
consultants and potential investors.  Any information obtained by Purchaser in
the course of its inspection of the Property, and any Materials provided by
Seller to Purchaser hereunder, shall be confidential and Purchaser shall be
prohibited from making such information public to any other person or entity
other than its Consultants, without Seller’s prior written authorization, which
may be granted or denied in Seller’s sole discretion.  In addition, Purchaser
shall use its reasonable efforts to prevent its Consultants from divulging any
such confidential information to any unrelated third parties except as
reasonably necessary to third parties engaged by Purchaser for the limited
purpose of analyzing and investigating such information for the purpose of
consummating the transaction contemplated by this Contract.  Unless and until
the Closing occurs, Purchaser shall not market the Property (or any portion
thereof) to any prospective purchaser or lessee without the prior written
consent of Seller, which consent may be withheld in Seller’s sole discretion. 
Notwithstanding the provisions of Section 13.8 Purchaser agrees that the
covenants, restrictions and agreements of Purchaser contained in any
confidentiality agreement executed by Purchaser prior to the Effective Date
shall survive the execution of this Contract and shall not be superseded hereby.


13.14   TIME OF THE ESSENCE.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract and any aspect thereof.


13.15   WAIVER.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.16   ATTORNEYS’ FEES.

  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the prevailing party in such
litigation shall be entitled to recover from the other party its reasonable
attorneys’ fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.


13.17   TIME ZONE/TIME PERIODS.

  Any reference in this Contract to a specific time shall refer to the time in
the time zone where the Property is located.  (For example, a reference to 3:00
p.m. refers to 3:00 p.m. MST if the Property is located in Denver, Colorado.) 
Should the last day of a time period fall on a weekend or legal holiday, the
next Business Day thereafter shall be considered the end of the time period.


13.18   1031 EXCHANGE.

  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.  Notwithstanding anything in this Section 13.18 to the contrary, Seller
shall have the right to extend the Closing Date (as extended pursuant to the
second or third sentences of Section 5.1) for up to 30 days in order to
facilitate a tax free exchange pursuant to this Section 13.18, and to obtain all
documentation in connection therewith.


13.19   NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS OF SELLER’S
PARTNERS.

  Purchaser acknowledges that this Contract is entered into by Seller which is a
California limited partnership, and Purchaser agrees that none of Seller’s
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.


13.20   NO EXCLUSIVE NEGOTIATIONS.

  Seller shall have the right, at all times prior to the expiration of the
Feasibility Period, to solicit backup offers and enter into discussions,
negotiations, or any other communications concerning or related to the sale of
the Property with any third-party; provided, however, that such communications
are subject to the terms of this Contract, and that Seller shall not enter into
any binding contract with a third-party for the sale of the Property unless such
contract is contingent on the termination of this Contract without the Property
having been conveyed to Purchaser.


13.21   ADA DISCLOSURE.

  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the “ADA”) and the federal Fair Housing Act
(the “FHA”).  The ADA requires, among other matters, that tenants and/or owners
of “public accommodations” remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property’s
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.


13.22   NO RECORDING.

  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller’s prior written consent, which
consent may be withheld at Seller’s sole discretion.  If Purchaser records this
Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints
Seller as Purchaser’s attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.


13.23   RELATIONSHIP OF PARTIES.

  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


13.24   DISPUTE RESOLUTION.

  Any controversy, dispute, or claim of any nature arising out of, in connection
with, or in relation to the interpretation, performance, enforcement or breach
of this Contract (and any closing document executed in connection herewith),
including any claim based on contract, tort or statute, shall be resolved at the
written request of any party to this Contract by binding arbitration.  The
arbitration shall be administered in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association.  Any matter to be
settled by arbitration shall be submitted to the American Arbitration
Association in the state in which the Property is located.  The parties shall
attempt to designate one arbitrator from the American Arbitration Association. 
If they are unable to do so within 30 days after written demand therefor, then
the American Arbitration Association shall designate an arbitrator.  The
arbitration shall be final and binding, and enforceable in any court of
competent jurisdiction.  The arbitrator shall award attorneys’ fees (including
those of in-house counsel) and costs to the prevailing party and charge the cost
of arbitration to the party which is not the prevailing party.  Notwithstanding
anything herein to the contrary, this Section 13.24 shall not prevent Purchaser
or Seller from seeking and obtaining equitable relief on a temporary or
permanent basis, including, without limitation, a temporary restraining order, a
preliminary or permanent injunction or similar equitable relief, from a court of
competent jurisdiction located in the state in which the Property is located (to
which all parties hereto consent to venue and jurisdiction) by instituting a
legal action or other court proceeding in order to protect or enforce the rights
of such party under this Contract or to prevent irreparable harm and injury. 
The court’s jurisdiction over any such equitable matter, however, shall be
expressly limited only to the temporary, preliminary, or permanent equitable
relief sought; all other claims initiated under this Contract between the
parties hereto shall be determined through final and binding arbitration in
accordance with this Section 13.24.  Notwithstanding the foregoing, Purchaser
may obtain a restraining order from a court of competent jurisdiction.


13.25   AIMCO MARKS.

  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


13.26   INTENTIONALLY OMITTED.


13.27   SURVIVAL.

  Except for (a) all of the provisions of this Article XIII (other than
Sections 13.18 and 13.20); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.7.5, 4.7.6, 5.4,
5.5, 6.2, 6.5, 9.1, 11.4, 14.1, and 14.2; (c) any other provisions in this
Contract, that by their express terms survive the termination or Closing; and
(d) any payment obligation of Purchaser under this Contract (the foregoing (a),
(b), (c) and (d) referred to herein as the “Survival Provisions”), none of the
terms and provisions of this Contract shall survive the termination of this
Contract, and if the Contract is not so terminated, all of the terms and
provisions of this Contract (other than the Survival Provisions, which shall
survive the Closing) shall be merged into the Closing documents and shall not
survive Closing.


13.28   MULTIPLE PURCHASERS.

  As used in this Contract, the term “Purchaser” means all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that “Purchaser” has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder.


13.29   NEW JERSEY TAX INDEMNITY.

  AIMCO Properties, L.P., a beneficial owner of Seller, hereby agrees to
indemnify, defend and hold Purchaser harmless from and against all claims,
demands, liabilities and damages (including reasonable attorneys’ fees) arising
out of the failure of Seller to pay any taxes due to the State of New Jersey
Division of Taxation resulting from the sale of the Property to Purchaser
pursuant to the terms of this Contract or Seller’s operation and ownership of
the Property prior thereto, including, without limitation, any sales tax due in
connection with the bulk sale of the personal property comprising a portion of
the Property.  


ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1     DISCLOSURE.

  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto.


14.2     CONSENT AGREEMENT.

  Testing (the “Testing”) has been performed at the Property with respect to
lead-based paint.  Law Engineering and Environmental Services, Inc. performed
the Testing and reported, in a certification dated May 14, 2001, that the
Property is “Lead-Based Paint Free Housing” (the “Certification”).  By execution
hereof, Purchaser acknowledges receipt of a copy of the Certification, the
Lead-Based Paint Disclosure Statement attached hereto as Exhibit H, and
acknowledges receipt of that certain Consent Agreement (the “Consent Agreement”)
by and among the United States Environmental Protection Agency (executed
December 19, 2001), the United States Department of Housing and Urban
Development (executed January 2, 2002), and AIMCO (executed December 18, 2001). 
Because the Property has been certified as lead-based paint free, Seller is not
required under the Consent Agreement to remediate or abate any lead-based paint
condition at the Property prior to the Closing.  Purchaser acknowledges and
agrees that (1) after Closing, Purchaser and the Property shall be subject to
the Consent Agreement and the provisions contained herein related thereto and
(2) that Purchaser shall not be deemed to be a third party beneficiary to the
Consent Agreement.

[Remainder of Page Intentionally Left Blank]


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

ANGELES INCOME PROPERTIES, LTD. II, a California limited partnership

 

By:       ANGELES REALTY CORPORATION II, a California corporation, its managing
general partner

 

By: /s/Brian J. Bornhorst

Name: Brian J. Bornhorst

Title: Vice President

Accepted and agreed, as to Section 13.29 only:

AIMCO PROPERTIES, L.P., a Delaware limited partnership

By: AIMCO-GP, Inc., a Delaware corporation, its General Partner

By:  /s/ Brian J. Bornhorst
Name: Brian J. Bornhorst
Title: Vice President

Purchaser:

LIGHTHOUSE PROPERTY INVESTMENTS, LLC, a New Jersey limited liability company

By: /s/ Meyer Orbach
Name:  Meyer Orbach
Title:     Managing Member